Exhibit 10.1

Execution Version

COLLATERAL TRUST AGREEMENT

dated as of August 23, 2016 among

MUFG UNION BANK, N.A.,

as Collateral Trustee

MUFG UNION BANK, N.A.,

as Revolver Agent

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Term Loan Agent

and Acknowledged and Agreed by

Chesapeake Energy Corporation and certain of its subsidiaries

THIS IS THE COLLATERAL TRUST AGREEMENT REFERRED TO IN (A) THE TERM LOAN
AGREEMENT DATED AS OF AUGUST 23, 2016 AMONG CHESAPEAKE ENERGY CORPORATION,
CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY THERETO AND DEUTSCHE BANK
TRUST COMPANY AMERICAS, AS TERM LOAN AGENT, AND (B) THE CREDIT AGREEMENT DATED
AS OF DECEMBER 15, 2014, AMONG CHESAPEAKE ENERGY CORPORATION, CERTAIN OF ITS
SUBSIDIARIES FROM TIME TO TIME PARTY THERETO AND MUFG UNION BANK, N.A., AS
ADMINISTRATIVE AGENT.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS

     2     

Section 1.01

  

Construction; Certain Defined Terms

     2   

ARTICLE II THE TRUST ESTATE

     16     

Section 2.01

  

Declaration of Trust

     16   

ARTICLE III THE COLLATERAL TRUSTEE

     17     

Section 3.01

  

Appointment and Undertaking of the Collateral Trustee

     17     

Section 3.02

  

Release or Subordination of Liens

     18     

Section 3.03

  

Powers of the Collateral Trustee

     19     

Section 3.04

  

Documents and Communications

     19     

Section 3.05

  

For Sole and Exclusive Benefit of Holders of Priority Obligations

     19     

Section 3.06

  

Priority Lien Agent

     19     

Section 3.07

  

Delivery of Copies to Priority Debt Representatives

     20     

Section 3.08

  

Appointment of Agents and Advisors

     20     

Section 3.09

  

Other Agreements

     20     

Section 3.10

  

Solicitation of Instructions

     21     

Section 3.11

  

Limitation of Liability

     21     

Section 3.12

  

Documents in Satisfactory Form

     21     

Section 3.13

  

Entitled to Rely

     21     

Section 3.14

  

Default

     22     

Section 3.15

  

Actions by Collateral Trustee

     22     

Section 3.16

  

Security or Indemnity in Favor of the Collateral Trustee

     22     

Section 3.17

  

Rights of the Collateral Trustee

     22     

Section 3.18

  

Limitations on Duty of Collateral Trustee in Respect of Shared Collateral

     22     

Section 3.19

  

Assumptions of Rights, Not of Duties

     23     

Section 3.20

  

No Liability for Clean Up of Hazardous Materials

     24     

Section 3.21

  

Other Relationships with the Borrower or Grantors

     24     

Section 3.22

  

Resignation or Removal of the Collateral Trustee

     24     

Section 3.23

  

Appointment of Successor Collateral Trustee

     24     

Section 3.24

  

Succession

     25     

Section 3.25

  

Merger, Conversion or Consolidation of Collateral Trustee

     25     

Section 3.26

  

Concerning the Collateral Trustee and the Priority Debt Representatives

     26   

 

i



--------------------------------------------------------------------------------

ARTICLE IV PARI PASSU LIENS      27     

Section 4.01

  

Lien Priorities

     27     

Section 4.02

  

Prohibition on Marshalling, Etc.

     28     

Section 4.03

  

No New Liens

     28     

Section 4.04

  

Similar Collateral and Agreements

     28     

Section 4.05

  

No Implied Duty of Collateral Trustee

     29     

Section 4.06

  

No Duties of Revolver Agent or Collateral Trustee

     29    ARTICLE V ENFORCEMENT RIGHTS      30     

Section 5.01

  

Limitation on Enforcement Action; Prohibition on Contesting Liens

     30     

Section 5.02

  

Standstill Period; Permitted Enforcement Action

     31     

Section 5.03

  

Insurance

     32     

Section 5.04

  

Notification of Release of Collateral

     33     

Section 5.05

  

No Interference; Payment Over

     33    ARTICLE VI OTHER AGREEMENTS      35     

Section 6.01

  

Release of Liens

     35     

Section 6.02

  

Certain Agreements With Respect to Insolvency or Liquidation Proceedings

     35     

Section 6.03

  

Reinstatement

     40     

Section 6.04

  

Refinancings; Additional Term Loan Debt

     41     

Section 6.05

  

Amendments to Priority Debt Documents

     42     

Section 6.06

  

Legends

     43     

Section 6.07

  

Term Loan Secured Parties Rights as Unsecured Creditors; Judgment Lien Creditor

     43     

Section 6.08

  

Postponement of Subrogation

     43     

Section 6.09

  

Acknowledgment by the Secured Debt Representatives

     44    ARTICLE VII GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY
INTERESTS      44     

Section 7.01

  

General

     44     

Section 7.02

  

Deposit Accounts

     45    ARTICLE VIII APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS     
45     

Section 8.01

  

Application of Proceeds

     45     

Section 8.02

  

Determination of Amounts

     46    ARTICLE IX NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT
OF GRANTORS; ETC.      46     

Section 9.01

  

No Reliance; Information

     46     

Section 9.02

  

No Warranties or Liability

     46   

 

ii



--------------------------------------------------------------------------------

 

Section 9.03

  

Obligations Absolute

     47     

Section 9.04

  

Grantors Consent

     48    ARTICLE X REPRESENTATIONS AND WARRANTIES      48     

Section 10.01

  

Representations and Warranties of Each Party

     48     

Section 10.02

  

Representations and Warranties of Each Representative

     48    ARTICLE XI MISCELLANEOUS      49     

Section 11.01

  

Notices

     49     

Section 11.02

  

Waivers; Amendment

     50     

Section 11.03

  

Actions Upon Breach; Specific Performance

     52     

Section 11.04

  

Parties in Interest

     52     

Section 11.05

  

Survival of Agreement

     52     

Section 11.06

  

Counterparts

     53     

Section 11.07

  

Severability

     53     

Section 11.08

  

Governing Law; Jurisdiction; Consent to Service of Process

     53     

Section 11.09

  

WAIVER OF JURY TRIAL

     53     

Section 11.10

  

Headings

     54     

Section 11.11

  

Conflicts

     54     

Section 11.12

  

Provisions Solely to Define Relative Rights

     54     

Section 11.13

  

Certain Terms Concerning the Revolver Agent and the Term Loan Agent

     54     

Section 11.14

  

Authorization of Secured Agents

     55     

Section 11.15

  

Further Assurances

     55     

Section 11.16

  

Relationship of Secured Parties

     55     

Section 11.17

  

Grantors and Additional Grantors

     55     

Section 11.18

  

Compensation; Expenses

     56     

Section 11.19

  

Indemnity

     57   

 

iii



--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT, dated as of August 23, 2016 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), among MUFG UNION BANK, N.A., as collateral
trustee for the Revolver Secured Parties and the Term Loan Secured Parties, each
as referred to below (in such capacity, the “Collateral Trustee”), MUFG UNION
BANK, N.A., as administrative agent for the Revolver Secured Parties referred to
herein (in such capacity, and together with its successors and assigns in such
capacity, the “Revolver Agent”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent for the Term Loan Secured Parties referred to herein (in
such capacity, and together with its successors in such capacity, the “Original
Term Loan Agent”) and acknowledged and agreed by Chesapeake Energy Corporation,
an Oklahoma corporation (the “Borrower”) and the other Grantors party hereto.

WHEREAS, the Borrower, MUFG Union Bank, N.A., as administrative agent (in such
capacity, the “Original Revolver Agent”), and the lenders party thereto from
time to time, entered into that certain Credit Agreement dated as of December
15, 2014 (as amended, restated, supplemented, modified or refinanced from time
to time prior to the date hereof and thereafter in accordance with the terms of
this Agreement, the “Original Revolver Credit Agreement”), providing for a
revolving credit facility of up to $4,000,000,000 (the “Original Revolver Credit
Facility”);

WHEREAS, the Borrower and the Original Term Loan Agent are entering into that
certain Term Loan Agreement, dated as of the date hereof (as amended, restated,
supplemented, modified or refinanced from time to time in accordance with the
terms of this Agreement, the “Original Term Loan Credit Agreement”), providing
for a term credit facility (the “Original Term Loan Credit Facility”);

WHEREAS, the Original Revolver Agent is party to that certain Intercreditor
Agreement, dated as of December 23, 2015 (the “Second Lien Intercreditor
Agreement”), between the Original Revolver Agent and Deutsche Bank Trust Company
as the Second Lien Collateral Trustee (as defined therein), pursuant to which
the Revolver Obligations constitute “Priority Lien Obligations” under and as
defined in the Second Lien Intercreditor Agreement;

WHEREAS, the Revolver Obligations are secured by the Revolver Collateral
pursuant to the terms of the Revolver Documents;

WHEREAS, the Term Loan Obligations are secured by the Term Loan Collateral
pursuant to the terms of the Term Loan Documents;

WHEREAS, pursuant to Section 4.04(b) of the Second Lien Intercreditor Agreement,
the Borrower has designated the Original Term Loan Credit Facility as an
“Additional Priority Lien Debt Facility” under (and as defined in) the Second
Lien Intercreditor Agreement, and the Term Loan Obligations constitute (together
with the Revolver Obligations) “Priority Lien Obligations” under (and as defined
in) the Second Lien Intercreditor Agreement and the Original Term Loan Agent has
executed a “Priority Confirmation Joinder” under (and as defined in) the Second
Lien Intercreditor Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, this Agreement sets forth the terms on which each Priority Secured
Party (other than the Collateral Trustee) has appointed the Collateral Trustee
to act as the collateral trustee for the present and future holders of the
Priority Obligations to receive, hold, maintain, administer and distribute the
Shared Collateral at any time delivered to the Collateral Trustee or the subject
of the Security Documents, and to enforce the Security Documents and all
interests, rights, powers and remedies of the Collateral Trustee with respect
thereto or thereunder and the proceeds thereof;

WHEREAS, the Revolver Documents and the Term Loan Documents provide, among other
things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Shared Collateral; and

WHEREAS, in order to induce the Original Revolver Agent and the other Revolver
Secured Parties to consent to the incurring of the Term Loan Obligations and to
induce the Revolver Secured Parties to continue to extend credit and other
financial accommodations and lend monies to or for the benefit of the Borrower,
the Original Term Loan Agent, on behalf of the Term Loan Secured Parties, has
agreed to the provisions set forth in this Agreement.

NOW THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Original Revolver Agent (for itself and on
behalf of the Revolver Secured Parties) and the Original Term Loan Agent (for
itself and on behalf of the Term Loan Secured Parties) agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (vi) the
term “or” is not exclusive and (vii) the term “exercise of rights and remedies”
or terms of like import include remedial acts to which the Borrower or a Grantor
consent or assist.

 

2



--------------------------------------------------------------------------------

(b) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the UCC, such term shall have the meaning assigned to it in Article 9 of the
New York UCC.

(c) Unless otherwise indicated, capitalized terms used but not defined herein
shall have the meaning given to such terms in the Revolver Credit Agreement as
in effect on the date hereof (or as any such defined term may be amended in a
manner not materially adverse to the holders of Term Loan Obligations).

(d) As used in this Agreement, the following terms have the meanings specified
below:

“Accounts” has the meaning assigned to such term in Section 5.01.

“Additional Term Loan Credit Facility” means any credit agreement, indenture,
note or other definitive loan agreement governing Indebtedness for which the
requirements of Section 6.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Priority Debt Document; provided that
neither the Original Term Loan Credit Facility nor any Term Loan Substitute
Credit Facility shall constitute an Additional Term Loan Credit Facility at any
time.

“Additional Term Loan Documents” means each Additional Term Loan Credit Facility
and the Additional Term Loan Security Documents.

“Additional Term Loan Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Term Loan Secured Party (or
any of its Affiliates) in respect of the Additional Term Loan Documents.

“Additional Term Loan Secured Parties” means, at any time, the trustee, agent or
other representative of the holders of any Series of Term Loan Debt who
maintains the transfer register for such Series of Term Loan Debt (other than
the Original Term Loan Credit Facility or any Term Loan Substitute Credit
Facility), the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Additional Term Loan Document and each other holder of, or
obligee in respect of, any holder or lender pursuant to any Series of Term Loan
Debt outstanding at such time; provided that the Original Term Loan Secured
Parties shall not be deemed Additional Term Loan Secured Parties.

“Additional Term Loan Security Documents” means the Additional Term Loan Credit
Facility (insofar as the same grants a Lien on the Shared Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon the Term Loan Collateral in favor of the
Additional Term Loan Secured Parties.

 

3



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Authorized Officer” shall mean as to any Person the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Vice President-Finance, the General Counsel, any Senior Vice
President or any Executive Vice President of such Person (or, in the case of any
limited partnership without its own officers, any of the foregoing of the
general partner of such limited partnership). Any document delivered hereunder
that is signed by an Authorized Officer shall be conclusively presumed to have
been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of the Borrower or any other
Grantor, and such Authorized Officer shall be conclusively presumed to have
acted on behalf of such Person.

“Banking Services” means (a) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, (b) treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services) and (c) any other demand deposit or operating account
relationships or other cash management services, including pursuant to any
agreement in respect of the foregoing.

“Banking Services Obligations” means any and all Obligations of the Borrower or
any other Grantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Provider” means any Person (other than the Borrower or any
Subsidiary) that (a) at the time it enters into an agreement governing Banking
Services is a lender under the Revolver Credit Agreement, the administrative
agent under the Revolver Credit Agreement or an Affiliate of any of them or (b)
at any time after it enters into an agreement governing Banking Services,
becomes a lender under the Revolver Credit Agreement, the administrative agent
under the Revolver Credit Agreement or an Affiliate of any of them.

“Bankruptcy Code” means Title 11 of the United States Code (as amended, from
time to time).

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law providing for the relief of debtors.

 

4



--------------------------------------------------------------------------------

“Board of Directors” means, as to any Person, the board of directors or other
governing body of such Person, or if such Person is owned or managed by a single
entity, the board of directors or other governing body of such entity.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Business Day” means any day on which the New York Stock Exchange is open for
trading and which is not a Legal Holiday.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of corporate
stock, partnership or limited liability company interests or other equity
securities (including, without limitation, beneficial interests in or other
securities of a trust) and any and all warrants, options and rights with respect
thereto (whether or not currently exercisable), including each class of common
stock and preferred stock of such Person.

“Collateral Trustee” has the meaning assigned to such term in the preamble
hereto.

“Collateral Trust Joinder” means an agreement substantially in the form of
Exhibit B hereto.

“Controlling Priority Debt Representative” means, the Revolver Agent until the
Discharge of Revolver Obligations and thereafter, the Term Loan Agent.

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Original Revolver Credit Agreement and the Original Term Loan
Credit Agreement) or commercial paper facilities, in each case with banks,
investment banks, insurance companies, mutual funds and/or other institutional
lenders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from (or sell receivables to) such lenders against
such receivables) or letters of credit, in each case, as amended, extended,
restated, renewed, refunded, replaced (whether contemporaneously or otherwise)
or refinanced (in each case with Credit Facilities), supplemented or otherwise
modified (in whole or in part and without limitation as to amount, terms,
conditions, covenants and other provisions) from time to time.

“DIP Financing” has the meaning assigned to such term in Section 6.02(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 6.02(b).

“DIP Lenders” has the meaning assigned to such term in Section 6.02(b).

“Discharge of Priority Obligations” means the occurrence of the Discharge of
Revolver Obligations and the Discharge of Term Loan Obligations.

“Discharge of Revolver Obligations” means the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute Revolver Debt;

 

5



--------------------------------------------------------------------------------

(b) payment in full in cash of the principal of and interest and premium (if
any) on all Revolver Debt (other than any undrawn letters of credit), including
the payment in full in cash of all Post-Petition Interest with respect to the
Revolver Debt and, for the avoidance of doubt, all amounts drawn under letters
of credit constituting Revolver Obligations for which the issuing bank has not
been reimbursed by the Borrower;

(c) discharge or cash collateralization in an amount equal to 103% of the sum of
the aggregate undrawn amount of all then outstanding letters of credit
constituting Revolver Obligations and the aggregate fronting and similar fees
which will accrue thereon through the stated expiry of such letters of credit;

(d) payment of all obligations under Hedging Obligations to the extent they are
secured under the terms of the Revolver Documents then due and payable (or, with
respect to any particular Hedge Agreement, termination of such agreement and
payment in full in cash of all obligations thereunder or such other arrangements
as have been made by the counterparty thereto (and communicated to the Revolver
Agent) pursuant to the terms of the Revolver Credit Agreement); and

(e) payment in full in cash of all other Revolver Obligations that are
outstanding and unpaid at the time the Revolver Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

provided that, if, at any time after the Discharge of Revolver Obligations has
occurred, the Borrower enters into any Revolver Document evidencing a Revolver
Obligation which incurrence is not prohibited by the applicable Priority Debt
Documents, then such Discharge of Revolver Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement with respect to
such new Revolver Obligations (other than with respect to any actions taken as a
result of the occurrence of such first Discharge of Revolver Obligations), and,
from and after the date on which the Borrower designates such Indebtedness as
Revolver Debt in accordance with this Agreement, the obligations under such
Revolver Document shall automatically and without any further action be treated
as Revolver Obligations for all purposes of this Agreement, including for
purposes of the priorities and rights in respect of recovery on the Shared
Collateral set forth in this Agreement, any Term Loan Obligations shall be
deemed to have been at all times Term Loan Obligations and at no time Revolver
Obligations. For the avoidance of doubt, a Replacement as contemplated by
Section 6.04(a) shall not be deemed to cause a Discharge of Revolver
Obligations.

“Discharge of Term Loan Obligations” means the payment in full of all Term Loan
Obligations, including the payment in full in cash of all Post-Petition Interest
with respect to the Term Loan Debt (other than indemnification and other
contingent obligations for which no claim has been asserted at the relevant time
of determination) and the termination or expiration of all commitments to extend
credit that would constitute Term Loan Debt.

 

6



--------------------------------------------------------------------------------

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

“Enforcement Action” means, with respect to any Priority Obligations, (a) the
taking of any action to enforce any Lien in respect of the Shared Collateral,
including the institution of any foreclosure proceedings, the noticing of any
public or private sale or other disposition under the Bankruptcy Code or any
attempt to vacate or obtain relief from a stay or other injunction restricting
any other action described in this definition, (b) the exercise of any right or
remedy provided to a secured creditor on account of a Lien under the Priority
Documents (including, in either case, any delivery of any notice to seek to
obtain payment directly from any account debtor of the Borrower or any Guarantor
or the taking of any action or the exercise of any right or remedy in respect of
the setoff or recoupment against, collection or foreclosure on or marshalling of
the Shared Collateral or proceeds of Shared Collateral), under applicable law,
at equity, in an Insolvency or Liquidation Proceeding or otherwise, including
the acceptance of Shared Collateral in full or partial satisfaction of a Lien,
(c) the sale, assignment, transfer, lease, license, or other disposition as a
secured creditor on account of a Lien of all or any portion of the Shared
Collateral, by private or public sale (judicial or non-judicial) or any other
means, (d) the solicitation of bids from third parties to conduct the
liquidation of all or a portion of the Shared Collateral as a secured creditor
on account of a Lien, (e) the exercise of any other enforcement right relating
to the Shared Collateral (including the exercise of any voting rights relating
to any capital stock composing a portion of the Collateral) whether under the
Priority Debt Documents, under applicable law of any jurisdiction, in equity, in
an Insolvency or Liquidation Proceeding, or otherwise, or (f) the appointment of
a receiver, manager or interim receiver of all or any portion of the Shared
Collateral or the commencement of, or the joinder with any creditor in
commencing, any Insolvency or Liquidation Proceeding against the Borrower or any
Grantor or any assets of the Borrower or any Grantor.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantor” means the Borrower, each subsidiary of the Borrower that shall have
granted any Lien in favor of any of the Revolver Agent, the Term Loan Agent or
the Collateral Trustee on any of its assets or properties to secure any of the
Priority Secured Obligations.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing

 

7



--------------------------------------------------------------------------------

(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement and (c) other agreements or arrangements designed to protect a Person
or any subsidiary thereof against fluctuations in interest rates, commodity
prices or currency exchange rates. Notwithstanding the foregoing, agreements or
obligations entered into in the ordinary course of business to physically buy or
sell any commodity produced from the Borrower’s and the Subsidiaries’ Oil and
Gas Properties or electricity generation facilities under an agreement that has
a tenor under 90 days shall not be considered Hedge Agreements.

“Hedge Bank” means any Person (other than the Borrower or any Subsidiary) that
(a) at the time it enters into a Hedge Agreement is a lender under the Revolver
Credit Agreement, the administrative agent under the Revolver Credit Agreement
or an Affiliate of any of them or (b) at any time after it enters into a Hedge
Agreement, becomes a lender under the Revolver Credit Agreement, the
administrative agent under the Revolver Credit Agreement or an Affiliate of any
of them.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person incurred in the normal course of business and not for speculative
purposes under Hedge Agreements.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Revolver
Debt or Term Loan Debt or the violation of, noncompliance with or liability
under, any law (including environmental laws) applicable to or enforceable
against the Borrower, any subsidiary of the Borrower or any other Grantor or any
of the Shared Collateral and all reasonable costs and expenses (including
reasonable fees and expenses of legal counsel selected by the Indemnitee)
incurred by any Indemnitee in connection with any claim, action, investigation
or proceeding in any respect relating to any of the foregoing, whether or not
suit is brought.

“Indemnitee” has the meaning assigned to such term in Section 11.18.

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against the Borrower or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
any similar case or proceeding relative to the Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;

 

8



--------------------------------------------------------------------------------

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(c) any other proceeding of any type or nature including any composition
agreement in which substantially all claims of creditors of the Borrower or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.

“Legal Holiday” means a Saturday, a Sunday or a day on which banks and trust
companies in The City of New York are not required by law or executive order to
be open.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest, premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Indebtedness, including Post-Petition Interest, including any
applicable post-default interest rate even if such interest is not enforceable,
allowable or allowed as a claim in any Insolvency or Liquidation Proceeding.

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
any Authorized Officer or Authorized Officers of the Borrower.

“Original Revolver Agent” has the meaning assigned to such term in the preamble
hereto.

“Original Revolver Credit Agreement” has the meaning assigned to such term in
the recitals hereto.

“Original Revolver Credit Facility” has the meaning assigned to such term in the
recitals hereto.

“Original Term Loan Agent” has the meaning assigned to such term in the preamble
hereto.

 

9



--------------------------------------------------------------------------------

“Original Term Loan Credit Agreement” has the meaning assigned to such term in
the recitals hereto.

“Original Term Loan Credit Facility” has the meaning assigned to such term in
the recitals hereto.

“Original Term Loan Documents” means the Original Term Loan Credit Agreement,
the Original Term Loan Security Documents and all other loan documents, notes,
guarantees, instruments and agreements governing or evidencing, or executed and
delivered in connection with, the Original Term Loan Credit Agreement or any
Term Loan Substitute Credit Facility.

“Original Term Loan Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Original Term Loan Secured Party (or any
of its Affiliates) in respect of the Original Term Loan Documents.

“Original Term Loan Secured Parties” means, at any time, the Original Term Loan
Agent, the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Original Term Loan Document, and each holder or lender
pursuant to any Original Term Loan Document outstanding at such time; provided
that the Additional Term Loan Secured Parties shall not be deemed Original Term
Loan Secured Parties.

“Original Term Loan Security Documents” means the Original Term Loan Credit
Agreement (insofar as the same grants a Lien on the Shared Collateral), each
agreement listed in Part B of Exhibit C hereto and any other security
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, collateral agency agreements, control agreements, or grants or transfers
for security, now existing or entered into after the date hereof, executed and
delivered by the Borrower or any other Grantor creating (or purporting to
create) a Lien upon Shared Collateral in favor of the Collateral Trustee to
secure Original Term Loan Obligations.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Post-Petition Interest” means any interest, fees, expenses or other amounts
that accrues or would have accrued after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable in any such
Insolvency or Liquidation Proceeding.

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

“Priority Debt Documents” means the Revolver Documents and the Term Loan
Documents.

“Priority Debt Representative” means the Collateral Trustee, the Revolver Agent,
the Term Loan Agent and each other Priority Debt Representative that becomes a
party hereto pursuant to a Priority Confirmation Joinder.

 

10



--------------------------------------------------------------------------------

“Priority Lien Agent” has the meaning assigned to such term in the Second Lien
Intercreditor Agreement.

“Priority Liens” means, collectively, the Revolving Liens and the Term Loan
Liens.

“Priority Obligations” means the Revolver Obligations and the Term Loan
Obligations.

“Priority Secured Parties” means the Collateral Trustee, the Revolver Secured
Parties and the Term Loan Secured Parties.

“Proceeds” means any proceeds (as defined in the New York UCC) of, from or on
account of any Shared Collateral, any interest earned thereon, any insurance
proceeds, any proceeds or value resulting from the Disposition of the Shared
Collateral, whether such Disposition occurs during an Insolvency or Liquidation
Proceeding or otherwise, any amounts to which any Priority Secured Parties are
entitled under (and as defined in) the Second Lien Intercreditor Agreement and
consideration received as a result of any distribution of or in respect of any
Shared Collateral (or the proceeds thereof whether or not expressly
characterized as such) upon any Insolvency or Liquidation Proceeding.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Recovery” has the meaning assigned to such term in Section 6.03.

“Replaces” means, (a) in respect of any agreement or facility with reference to
the Revolver Credit Agreement, the Revolver Obligations or any Revolver Credit
Facility (including a Revolver Substitute Credit Facility), that such agreement
or facility refunds, refinances or replaces the Revolver Credit Agreement, the
Revolver Obligations or such Revolver Credit Facility in whole (in a transaction
that is in compliance with Section 6.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Revolver Credit
Agreement or such Revolver Credit Facility, in part and (b) in respect of any
agreement or facility with reference to the Term Loan Credit Agreement, the Term
Loan Obligations or any Term Loan Credit Facility (including a Term Loan
Substitute Credit Facility), that such agreement or facility refunds, refinances
or replaces the Term Loan Credit Agreement, the Term Loan Obligations or such
Term Loan Credit Facility in whole (in a transaction that is in compliance with
Section 6.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Term Loan Credit Agreement or such Term
Loan Credit Facility, in part. “Replace,” “Replaced” and “Replacement” shall
have correlative meanings.

“Required Priority Lenders” means, collectively, the Required Revolver Lenders
and the Required Term Loan Lenders.

“Required Revolver Lenders” means those “Lenders” (as defined in the Revolver
Credit Agreement) and any other Person required in the Revolver Credit
Agreement, required to amend, supplement or modify a provision of a “Credit
Document” (as defined in the Revolver Credit Agreement), pursuant to Section
13.1 of the Revolver Credit Agreement the same as, or similar to any provision
of a Security Document to be amended pursuant to Section 7.01.

 

11



--------------------------------------------------------------------------------

“Required Term Loan Lenders” means those “Lenders” (as defined in the Term Loan
Credit Agreement) and any other Person required in the Term Loan Credit
Agreement, required to amend, supplement or modify a provision of a “Credit
Document” (as defined in the Term Loan Credit Agreement), pursuant to Section
12.1 of the Term Loan Credit Agreement the same as, or similar to any provision
of a Security Document to be amended pursuant to Section 7.01.

“Revolver Agent” means the Original Revolver Agent, and, from and after the date
of execution and delivery of a Revolver Substitute Credit Facility, the agent,
collateral agent, trustee or other representative of the lenders or holders of
the indebtedness and other Obligations evidenced thereunder or governed thereby,
in each case, together with its successors in such capacity.

“Revolver Collateral” means all “Collateral”, as defined in the Revolver Credit
Agreement or any other Revolver Document, and any other assets of any Grantor
now or at any time hereafter subject to Liens which secure or purport to secure
any Revolver Obligation.

“Revolver Credit Agreement” means the Original Revolver Credit Agreement and any
credit agreement, loan agreement, note agreement, promissory note, indenture or
any other agreement or instrument evidencing or governing the terms of any
Revolver Substitute Credit Facility.

“Revolver Credit Facility” means the Original Revolver Credit Facility and any
Revolver Substitute Credit Facility.

“Revolver Debt” means the indebtedness under the Original Revolver Credit
Agreement and guarantees thereof (including letters of credit and reimbursement
obligations with respect thereto) and indebtedness under any Revolver Substitute
Credit Facility. For purposes of this Agreement, indebtedness under the Original
Revolver Credit Agreement as in effect on the date hereof is permitted to be
incurred under the Original Term Loan Credit Agreement.

“Revolver Documents” means the Revolver Credit Agreement, the Revolver Security
Documents, the other “Loan Documents” (as defined in the Original Revolver
Credit Agreement), any documents with respect to Hedging Obligations and Banking
Service Obligations in each case to the extent such obligations are secured
pursuant to the terms of the Revolver Security Documents, and all other loan
documents, notes, guarantees, instruments and agreements governing or
evidencing, or executed or delivered in connection with, any Revolver Substitute
Credit Facility.

“Revolver Lien” means a Lien granted by the Borrower or other Grantor in favor
of the Collateral Trustee, at any time, upon any Property of the Borrower or
such Grantor or the proceeds thereof to secure Revolver Obligations (including
Liens on such Revolver Collateral under the security documents associated with
any Revolver Substitute Credit Facility).

 

12



--------------------------------------------------------------------------------

“Revolver Obligations” means Revolver Debt and all other Obligations in respect
thereof, including all “Obligations” under (and as defined in) the Original
Revolver Credit Agreement (including with Hedging Obligations owed to a Hedge
Bank) and any other Hedging Obligations or Banking Services Obligations, as
applicable. For the avoidance of doubt, Hedging Obligations and Banking Services
Obligations shall only constitute Revolver Obligations to the extent that such
Hedging Obligations or Banking Services Obligations, as applicable, are secured
under the terms of the Revolver Documents. Notwithstanding any other provision
hereof, the term “Revolver Obligations” will include accrued interest, fees,
costs, and other charges incurred under the Revolver Documents, whether incurred
before or after commencement of an Insolvency or Liquidation Proceeding and
whether or not allowable in an Insolvency or Liquidation Proceeding.

“Revolver Secured Parties” means, at any time, the Revolver Agent, each lender
or issuing bank under the Revolver Credit Agreement, each holder, provider or
obligee of any Hedging Obligations owed to a Hedge Bank and Banking Services
Obligations owed to a Banking Services Provider, if applicable, and any other
party that is a secured party (or a party entitled to the benefits of the
security) under any Revolver Document, the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Revolver Document, each other
Person that provides letters of credit, guarantees or other credit support
related thereto under any Revolver Document and each other holder of, or obligee
in respect of, any Revolver Obligations (including pursuant to a Revolver
Substitute Credit Facility).

“Revolver Security Documents” means the Revolver Credit Agreement (insofar as
the same grants a Lien on the Revolver Collateral), each agreement listed in
Part A of Exhibit C hereto, and any other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, control
agreements, or grants or transfers for security, now existing or entered into
after the date hereof, executed and delivered by the Borrower or any other
Grantor creating (or purporting to create) a Lien upon Revolver Collateral in
favor of the Revolver Agent (which will be subsequently assigned to the
Collateral Trustee as contemplated by this Agreement) (including any such
agreements, assignments, mortgages, deeds of trust and other documents or
instruments associated with any Revolver Substitute Credit Facility).

“Revolver Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 6.04(a) of this Agreement have been
satisfied and that Replaces the Revolver Credit Facility then in existence, as
amended, restated, supplemented, modified or refinanced from time as permitted
by this Agreement. For the avoidance of doubt, no Revolver Substitute Credit
Facility shall be required to be a revolving, term or asset-based loan facility
and may be a facility evidenced or governed by a credit agreement, loan
agreement, note agreement, promissory note, indenture or any other agreement or
instrument; provided that any Revolver Lien securing such Revolver Substitute
Credit Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof). For
purposes of this Agreement the Original Revolver Credit Facility does not
constitute a Revolver Substitute Credit Facility.

“Second Lien Debt” has the meaning assigned to such term in the Second Lien
Intercreditor Agreement.

 

13



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” has the meaning assigned to such term in
the recitals hereto.

“Security Documents” means this Agreement, the Revolver Security Documents and
the Term Loan Security Documents.

“Series of Term Loan Debt” means, severally, the Original Term Loan Credit
Facility and each other issue or series of Term Loan Debt (including any
Additional Term Loan Credit Facility or Term Loan Substitute Credit Facility)
for which a single transfer register is maintained.

“Shared Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, constituting the Revolver Collateral and/or the Term
Loan Collateral.

“Standstill Period” has the meaning assigned to such term in Section 5.02.

“subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise expressly provided, all references herein to a
“subsidiary” shall mean a subsidiary of the Borrower.

“Term Loan Agent” means (a) the Original Term Loan Agent, (b) from and after the
date of execution and delivery of a Term Loan Substitute Credit Facility, the
agent, collateral agent, trustee or other representative of the lenders or
holders of the indebtedness and other Obligations evidenced thereunder or
governed thereby and (c) in the case of any other Series of Term Loan Debt, the
trustee, agent or representative of the holders of such Series of Term Loan Debt
who is appointed as a Term Loan Agent (for purposes related to the
administration of the security documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Term Loan Debt, in each
case together with its successors in such capacity appointed pursuant to the
terms of the Original Term Loan Credit Agreement, Term Loan Substitute Credit
Facility or Additional Term Loan Facility, as applicable. In any instance where
Additional Term Loan Debt is issued and the trustee, agent, or representative of
such Series of Term Loan Debt has become a Priority Debt Representative, the
term “Term Loan Agent” shall include each Term Loan Agent at such time.

“Term Loan Collateral” shall mean all “Collateral”, as defined in the Term Loan
Credit Agreement or any other Term Loan Document, and any other assets of any
Grantor now or at any time hereafter subject to Liens which secure or purport to
secure any Term Loan Obligation.

“Term Loan Credit Agreement” means the Original Term Loan Credit Agreement and
any credit agreement, loan agreement, note agreement, promissory note, indenture
or any other agreement or instrument evidencing or governing the terms of any
Term Loan Substitute Credit Facility or Additional Term Loan Credit Facility.

 

14



--------------------------------------------------------------------------------

“Term Loan Credit Facility” means the Original Term Loan Credit Facility and any
Term Loan Substitute Credit Facility or Additional Term Loan Credit Facility.

“Term Loan Debt” means the indebtedness under the Original Term Loan Credit
Facility and guarantees thereof and all additional indebtedness incurred under
any Additional Term Loan Documents, and all indebtedness incurred under any Term
Loan Substitute Credit Facility, in each case that was permitted to be incurred
and secured under the Revolver Documents and with respect to which the
requirements of Section 6.04(a) or Section 6.04(b), as applicable, have been
satisfied.

“Term Loan Documents” means the Original Term Loan Documents and the Additional
Term Loan Documents.

“Term Loan Lien” means a Lien granted by a Term Loan Document to the Collateral
Trustee, at any time, upon any Term Loan Collateral by any Grantor to secure the
Term Loan Obligations (including Liens on such Term Loan Collateral under the
security documents associated with any Term Loan Substitute Credit Facility).

“Term Loan Obligations” means Term Loan Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Term Loan
Obligations” will include accrued interest, premiums, fees, costs, and other
charges incurred under the Term Loan Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding and whether or not
allowable in an Insolvency or Liquidation Proceeding. As between the holders of
the Term Loan Obligations, each Series of Term Loan Debt may have such rights
and relative priorities (including with respect to payment) as the holders of
the Term Loan Obligations may agree.

“Term Loan Secured Parties” means the Original Term Loan Secured Parties and the
Additional Term Loan Secured Parties.

“Term Loan Security Documents” means Original Term Loan Security Documents and
the Additional Term Loan Security Documents.

“Term Loan Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 6.04(a) of this Agreement have been
satisfied and that is permitted to be incurred pursuant to the Revolver
Documents, the proceeds of which are used to, among other things, Replace the
Original Term Loan Credit Facility and/or any Additional Term Loan Credit
Facility then in existence and as amended, restated, supplemented, modified or
refinanced from time in accordance with the terms of this Agreement. For the
avoidance of doubt, no Term Loan Substitute Credit Facility shall be required to
be a term facility and may be a facility evidenced or governed by a credit
agreement, loan agreement, note agreement, promissory note, indenture or any
other agreement or instrument; provided that any such Term Loan Substitute
Credit Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof) to the
same extent the other Term Loan Liens securing the Term Loan Obligations are
subject to this Agreement.

“Trust Estate” has the meaning assigner to such term in Section 2.01(a).

 

15



--------------------------------------------------------------------------------

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

ARTICLE II

THE TRUST ESTATE

Section 2.01 Declaration of Trust.

(a) To secure the payment of the Priority Obligations and in consideration of
the premises and the mutual agreements set forth herein, each of the Grantors,
each Priority Debt Representative and each other Priority Secured Party hereby
confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Priority Secured Parties, on
all of such Grantor’s right, title and interest in, to and under all Shared
Collateral and on all Liens now or hereafter granted to the Collateral Trustee
by each Grantor under any Security Document for the benefit of the Priority
Secured Parties, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Security Documents, and all interests, rights,
powers and remedies of the Collateral Trustee thereunder or in respect thereof
and all cash and non-cash proceeds thereof (collectively, the “Trust Estate”).

(b) The Collateral Trustee and its successors and assigns under this Agreement
will hold the Trust Estate in trust for the benefit solely and exclusively of
all current and future Priority Secured Parties as security for the payment of
all present and future Priority Obligations.

(c) Notwithstanding the foregoing, if at any time:

(i) all Liens securing the Priority Obligations have been released as provided
in the Priority Debt Documents;

(ii) the Collateral Trustee holds no other property in trust as part of the
Trust Estate;

(iii) no monetary obligation (other than indemnification obligations and other
contingent obligations not then due and payable) is outstanding and payable
under this Agreement to the Collateral Trustee or any of its co-trustees or
agents (whether in an individual or representative capacity); and

(iv) the Borrower delivers to the Collateral Trustee an Officers’ Certificate
stating that all Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Security Documents and that the
Grantors are not required by any Security Document to grant any Lien upon any
property to secure the Priority Obligations,

then the Trust Estate arising hereunder will terminate (subject to any
reinstatement pursuant to Section 6.03), except that all provisions set forth in
Section 11.18 and Section 11.19 that are enforceable by the Collateral Trustee
or any of its co-trustees or agents (whether in an individual or representative
capacity) will remain enforceable in accordance with their terms.

(d) The parties declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

 

16



--------------------------------------------------------------------------------

ARTICLE III

THE COLLATERAL TRUSTEE

Section 3.01 Appointment and Undertaking of the Collateral Trustee.

(a) Each Priority Secured Party (other than the Collateral Trustee) acting
through its respective Priority Debt Representative and/or by its acceptance of
the Security Documents applicable to it hereby appoints the Collateral Trustee
to serve as collateral trustee hereunder on the terms and conditions set forth
herein. Subject to, and in accordance with, this Agreement, the Collateral
Trustee will, as collateral trustee, for the benefit solely and exclusively of
the present and future Priority Secured Parties:

(i) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Shared Collateral subject thereto, and all Liens
created thereunder, perform its obligations hereunder and under the Security
Documents and protect, exercise and enforce the interests, rights, powers and
remedies granted or available to it under, pursuant to or in connection with the
Security Documents (including in connection with any Enforcement Action or
Insolvency or Liquidation Proceeding);

(ii) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Shared Collateral subject thereto and such
interests, rights, powers and remedies;

(iii) deliver and receive notices pursuant to this Agreement and the Security
Documents;

(iv) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, take any Enforcement Action, or otherwise exercise or enforce
the rights and remedies of a secured party (including a mortgagee, trust deed
beneficiary and insurance beneficiary or loss payee) with respect to the Shared
Collateral under the Security Documents and its other interests, rights, powers
and remedies;

(v) remit as provided in Section 8.01 all cash proceeds received by the
Collateral Trustee from an Enforcement Action under the Security Documents or
any of its other interests, rights, powers or remedies;

(vi) execute and deliver (A) amendments and supplements to the Security
Documents as from time to time authorized pursuant to Section 11.02 accompanied
by an Officers’ Certificate to the effect that the amendment or supplement was
permitted under Section 11.02 and (B) acknowledgements of Priority Confirmation
Joinders delivered pursuant to Section 6.04;

 

17



--------------------------------------------------------------------------------

(vii) release or subordinate any Lien granted to it by any Security Document
upon any Shared Collateral if and as required by Section 3.02, Section 5.04 or
Section 6.01; and

(viii) enter into and perform its obligations and protect, exercise and enforce
its interest, rights, powers and remedies under the Second Lien Intercreditor
Agreement.

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.01(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any Enforcement Action or otherwise take
any action or proceeding against any of the Shared Collateral unless and until
it shall have been directed by written notice from the Controlling Priority Debt
Representative and then only in accordance with the provisions of this Agreement
and the Second Lien Intercreditor Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement,
neither the Borrower nor any of its Affiliates may serve as Collateral Trustee.

Section 3.02 Release or Subordination of Liens.

(a) The Collateral Trustee will not release or subordinate any Lien of the
Collateral Trustee or consent to the release or subordination of any Lien of the
Collateral Trustee, except:

(i) as directed by the Controlling Priority Debt Representative in accordance
with Section 6.01;

(ii) if and to the extent, and in the manner, required by Section 4.01(a) of the
Second Lien Intercreditor Agreement;

(iii) the Revolver Liens upon the Discharge of Revolver Obligations;

(iv) the Term Loan Liens upon the Discharge of Term Loan Obligations;

(v) as ordered pursuant to applicable law under a final and non-appealable order
or judgment of a court of competent jurisdiction; or

(vi) as directed by each Priority Debt Representative to release or subordinate
Liens on Collateral to the extent permitted by each applicable Priority Debt
Document; provided that the Collateral Trustee receives an Officers’ Certificate
confirming the foregoing.

(b) Each of the Revolver Agent, the Term Loan Agent and each other Priority Debt
Representative hereby agrees to direct the Collateral Trustee, pursuant to
clause (a)(vi) above, to release or subordinate the Liens of the Collateral
Trustee on the Collateral to the extent such release or subordination is
required by the Priority Debt Documents governing the Priority Obligations for
which such Person acts as Priority Debt Representative.

 

18



--------------------------------------------------------------------------------

(c) The Collateral Trustee agrees that, upon request of the Borrower, after the
occurrence of any event described in Section 3.02(a), the Collateral Trustee
will execute and deliver any instruments, documents and agreements necessary or
desirable to effect, evidence and/or confirm the release of any Collateral
pursuant to this Section 3.02. To the extent the Collateral Trustee fails to
release or subordinate the Liens of the Collateral Trustee on the Collateral to
the extent required to do so in accordance with the terms of clauses (b) or (c)
of this Section 3.02, the Borrower shall have the right to enforce the terms of
clauses (b) and (c) of this Section 3.02 solely against the Collateral Trustee.

Section 3.03 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents (including in
connection with any Enforcement Action and in any Insolvency or Liquidation
Proceeding) and applicable law and in equity and to act as set forth in this
Article III or, subject to the other provisions of this Agreement, as requested
in any lawful written directions given to it from time to time in respect of any
matter by the Controlling Priority Debt Representative.

(b) No Priority Debt Representative or holder of Priority Obligations (other
than the Collateral Trustee) will have any liability whatsoever for any act or
omission of the Collateral Trustee, and the Collateral Trustee will have no
liability whatsoever for any act or omission of any Priority Debt Representative
or any holder of Priority Obligations.

Section 3.04 Documents and Communications. The Collateral Trustee will permit
each Priority Debt Representative upon reasonable written notice and at
reasonable times from time to time to inspect and copy, at the cost and expense
of the party requesting such copies, any and all Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Trustee in its capacity as such.

Section 3.05 For Sole and Exclusive Benefit of Holders of Priority
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Shared Collateral at any time transferred or delivered to it
and all other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Trust Estate
solely and exclusively for the benefit of the present and future holders of
present and future Priority Obligations, and will distribute all proceeds
received by it from an Enforcement Action solely and exclusively pursuant to the
provisions of Section 8.01.

Section 3.06 Priority Lien Agent.

(a) Notwithstanding anything to the contrary in this Agreement, the Second Lien
Intercreditor Agreement, the Priority Debt Documents or in any Security
Documents, the parties hereto agree as follows:

(i) any reference to Priority Lien Agent in the Second Lien Intercreditor
Agreement shall refer to the Collateral Trustee;

 

19



--------------------------------------------------------------------------------

(ii) the Collateral Trustee, as Priority Lien Agent, will not be required to
take any action under the Second Lien Intercreditor Agreement unless and until
the Controlling Priority Debt Representative directs the Collateral Trustee in
writing, as Priority Lien Agent, to take such action; and

(iii) in no event shall the Collateral Trustee, as Priority Lien Agent, be
required to take any action in connection with the purchase or sale of Priority
Obligations under Section 3.06 of the Second Lien Intercreditor Agreement
(rather, the purchases and sales of the Priority Obligations shall be
coordinated among the holders of the Second Lien Debt and the holders of the
Priority Obligations (or their appointed representative)).

(b) In the event the Second Lien Intercreditor Agreement requires the delivery,
or receipt, of any notice by the Priority Lien Agent, such delivery or receipt
will be deemed satisfied in all respects when the Collateral Trustee makes such
delivery or receives such notice; provided, that, if the Controlling Priority
Debt Representative fails to provide the Collateral Trustee, as Priority Lien
Agent, direction in writing in connection with any notice, then the Original
Priority Lien Agent may deliver or receive such notice.

(c) The parties hereto agree that this Section 3.06 shall not be deemed to be in
conflict or inconsistent with Section 9.11 of the Second Lien Intercreditor
Agreement.

Section 3.07 Delivery of Copies to Priority Debt Representatives. The Borrower
will deliver to each Priority Debt Representative a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to this Agreement,
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate. The Priority Debt Representatives will not be
obligated to take notice thereof or to act thereon.

Section 3.08 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

Section 3.09 Other Agreements. The Collateral Trustee has accepted its
appointment as collateral trustee hereunder and is bound by the Security
Documents assigned to, or executed by, the Collateral Trustee as of the date of
this Agreement, and, as directed in writing by the Controlling Priority Debt
Representative, the Collateral Trustee shall execute additional Security
Documents delivered to it after the date of this Agreement (including to secure
Obligations arising under Additional Term Loan Credit Facilities to the extent
such Obligations are permitted to be incurred and secured under the Priority
Debt Documents); provided that such additional Security Documents do not
adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee or conflict with the terms of the Second Lien Intercreditor
Agreement. The Collateral Trustee will not otherwise be bound by, or be held
obligated by, the provisions of any credit agreement, indenture or other
agreement governing Priority Obligations (other than this Agreement and the
other Security Documents to which it is a party).

 

20



--------------------------------------------------------------------------------

Section 3.10 Solicitation of Instructions

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of a direction by the Controlling Priority Debt
Representative, the other Priority Debt Representatives, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.

(b) No written direction given to the Collateral Trustee by the Controlling
Priority Debt Representative or any other Priority Debt Representative that in
the sole judgment of the Collateral Trustee imposes, purports to impose or might
reasonably be expected to impose upon the Collateral Trustee any obligation or
liability not set forth in or arising under this Agreement and the other
Security Documents will be binding upon the Collateral Trustee unless the
Collateral Trustee elects, at its sole option, to accept such direction.

(c) The Collateral Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement at the request, order or
direction of the Controlling Priority Debt Representative or any other Priority
Debt Representative pursuant to the provisions of this Agreement, unless such
party shall have furnished to the Collateral Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities
including attorneys’ fees and expenses which may be incurred therein or thereby.

Section 3.11 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own negligence or
willful misconduct as determined by a court of competent jurisdiction.

Section 3.12 Documents in Satisfactory Form. The Collateral Trustee will be
entitled, but not obligated, to require that all agreements, certificates,
opinions, instruments and other documents at any time submitted to it, including
those expressly provided for in this Agreement, be delivered to it in a form
reasonably satisfactory to it.

Section 3.13 Entitled to Rely. The Collateral Trustee may seek and conclusively
rely upon, and shall be fully protected in conclusively relying upon, any
judicial order or judgment, upon any advice, opinion or statement of legal
counsel, independent consultants and other experts selected by it in good faith
and upon any certification, instruction, notice or other writing delivered to it
by the Borrower or any Grantor in compliance with the provisions of this
Agreement or delivered to it by any Priority Debt Representative as to the
holders of Priority Obligations for whom it acts, without being required to
determine the authenticity thereof or the correctness of any fact stated therein
or the propriety or validity of service thereof. The Collateral Trustee may act
in reliance upon any instrument comporting with the provisions of this Agreement
or any signature believed by it in good faith to be genuine and may assume that
any Person purporting to give notice or receipt or advice or make any statement

 

21



--------------------------------------------------------------------------------

or execute any document in connection with the provisions hereof or the other
Security Documents has been duly authorized to do so. To the extent an Officers’
Certificate or opinion of counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on an Officers’ Certificate or opinion
of counsel as to such matter and such Officers’ Certificate or opinion of
counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Security Documents.

Section 3.14 Default. The Collateral Trustee will not be required to inquire as
to the occurrence or absence of any default or event of default under the
Priority Debt Documents and will not be affected by or required to act upon any
notice or knowledge as to the occurrence of any such default or event of default
unless and until it is directed in writing by the appropriate Priority Debt
Representative.

Section 3.15 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed in writing by the
Controlling Priority Debt Representative and will be fully protected if it does
so, and any action taken, suffered or omitted pursuant to hereto or thereto
shall be binding on the holders of Priority Obligations.

Section 3.16 Security or Indemnity in Favor of the Collateral Trustee. As to any
matter not expressly provided for by this Agreement or the other Security
Documents, the Collateral Trustee will act or refrain from acting as directed in
writing by the Controlling Priority Debt Representative and will be fully
protected if it does so.

Section 3.17 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security
Document. In the event there is any bona fide, good faith disagreement between
the other parties to this Agreement or any of the other Security Documents
resulting in adverse claims being made in connection with Shared Collateral held
by the Collateral Trustee and the terms of this Agreement or any of the other
Security Documents do not unambiguously mandate the action the Collateral
Trustee is to take or not to take in connection therewith under the
circumstances then existing, or the Collateral Trustee is in doubt as to what
action it is required to take or not to take hereunder or under the other
Security Documents, it will be entitled to refrain from taking any action (and
will incur no liability for doing so) until directed otherwise in writing by a
request signed jointly by the parties hereto entitled to give such direction or
by order of a court of competent jurisdiction.

Section 3.18 Limitations on Duty of Collateral Trustee in Respect of Shared
Collateral

(a) Beyond the exercise of reasonable care in the custody of Shared Collateral
in its possession, the Collateral Trustee will have no duty as to any Shared
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Trustee
will not be responsible for filing any financing or continuation statements or

 

22



--------------------------------------------------------------------------------

recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the Shared
Collateral; provided that, notwithstanding the foregoing, the Collateral Trustee
will execute, file or record UCC-3 continuation statements and other documents
and instruments to preserve, protect or perfect the security interests granted
to the Collateral Trustee (subject to the priorities set forth herein) if it
shall receive a specific written request to execute, file or record the
particular continuation statement or other specific document or instrument by
the appropriate Priority Debt Representative, it being understood that the
Borrower and/or the applicable Grantor shall be responsible for all filings
required in connection with any Security Document and the continuation,
maintenance and/or perfection of any such filing or the lien and security
interest granted in connection therewith (which request shall include an
instruction to the Collateral Trustee to provide a copy of such request to each
other Priority Debt Representative). The Collateral Trustee shall deliver to
each other Priority Debt Representative a copy of any such written request. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Shared Collateral in its possession if the Shared Collateral is
accorded treatment substantially equal to that which it accords its own
property, and the Collateral Trustee will not be liable or responsible for any
loss or diminution in the value of any of the Shared Collateral by reason of the
act or omission of any carrier, forwarding agency or other agent or bailee
selected by the Collateral Trustee in good faith.

(b) Except as provided in Section 3.18(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Shared
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Shared Collateral, for the validity or sufficiency of the
Shared Collateral or any agreement or assignment contained therein, for the
validity of the title of any Grantor to the Shared Collateral, for insuring the
Shared Collateral or for the payment of taxes, charges, assessments or Liens
upon the Shared Collateral or otherwise as to the maintenance of the Shared
Collateral. The Collateral Trustee hereby disclaims any representation or
warranty to the current and future holders of the Priority Obligations
concerning the perfection of the security interests granted to it or in the
value of any Shared Collateral. The Collateral Trustee shall not be under any
obligation to any Priority Debt Representative or any holder of Priority
Obligations to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this or any other Security
Document or the Second Lien Intercreditor Agreement or to inspect the
properties, books or records of the Borrower or any Grantor.

Section 3.19 Assumptions of Rights, Not of Duties. Notwithstanding anything to
the contrary contained herein:

(a) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed;

(b) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(c) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of the Borrower or any Grantor.

 

23



--------------------------------------------------------------------------------

Section 3.20 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any trust obligation for the benefit of another, which in the Collateral
Trustee’s sole discretion may cause the Collateral Trustee to be considered an
“owner or operator” under any environmental laws or otherwise cause the
Collateral Trustee to incur, or be exposed to, any environmental liability or
any liability under any other federal, state or local law, the Collateral
Trustee reserves the right, instead of taking such action, either to immediately
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions or inactions and
conduct as authorized, empowered and directed hereunder or relating to any kind
of discharge or release or threatened discharge or release of any hazardous
materials into the environment.

Section 3.21 Other Relationships with the Borrower or Grantors. MUFG Union Bank,
N.A. and its Affiliates (and any successor Collateral Trustee and its
Affiliates) may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Borrower or any Grantor and their Affiliates as though it was not the
Collateral Trustee hereunder and without notice to or consent of the Priority
Secured Parties. The Priority Debt Representatives and the holders of the
Priority Obligations acknowledge that, pursuant to such activities, MUFG Union
Bank, N.A. or its Affiliates (and any successor Collateral Trustee and its
Affiliates) may receive information regarding the Borrower or any Grantor or
their Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower, such Grantor or such Affiliate) and
acknowledge that the Collateral Trustee shall not be under any obligation to
provide such information to the Priority Debt Representatives or the holders of
the Priority Obligations. Nothing herein shall impose or imply any obligation on
the part of MUFG Union Bank, N.A. (or any successor Collateral Trustee) to
advance funds.

Section 3.22 Resignation or Removal of the Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 3.23 and
the acceptance of such appointment by the successor Collateral Trustee:

(a) the Collateral Trustee may resign at any time by giving not less than 30
days’ prior written notice of resignation to each Priority Debt Representative
and the Borrower; and

(b) the Collateral Trustee may be removed at any time, with or without cause, by
the Controlling Priority Debt Representative.

Section 3.23 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by the
Controlling Priority Debt Representative. The Collateral Trustee will fulfill
its obligations under this

 

24



--------------------------------------------------------------------------------

Agreement until a successor Collateral Trustee meeting the requirements of this
Section 3.23 has accepted its appointment as Collateral Trustee and the
provisions of Section 3.24 have been satisfied. If no successor Collateral
Trustee has been so appointed and accepted such appointment within 30 days after
the predecessor Collateral Trustee gave notice of resignation or was removed,
the retiring Collateral Trustee may (at the expense of the Borrower), at its
option, appoint a successor Collateral Trustee, or petition a court of competent
jurisdiction for appointment of a successor Collateral Trustee, which must be a
bank or trust company:

(a) authorized to exercise corporate trust powers;

(b) having a combined capital and surplus of at least $250,000,000;

(c) maintaining an office in New York, New York; and

(d) that is not the Borrower or any of its Affiliates.

Section 3.24 Succession. When the Person appointed as successor Collateral
Trustee accepts such appointment:

(a) such Person will succeed to and become vested with all of the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder;

(b) the predecessor Collateral Trustee will (at the expense of the Borrower)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Trust Estate; and

(c) thereafter the predecessor Collateral Trustee will remain entitled to
enforce the immunities granted to it in this Agreement and the provisions of
Section 11.17 and Section 11.18, and said provisions will survive termination of
this Agreement for the benefit of the predecessor of the Collateral Trustee. The
predecessor Collateral Trustee shall have no liability whatsoever for the
actions or inactions of the successor Collateral Trustee.

Section 3.25 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 3.24, provided that (a)
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in Section 3.23 and (b) prior to any such merger,
conversion or consolidation, the Collateral Trustee shall have notified the
Borrower and each Priority Debt Representative thereof in writing.

 

25



--------------------------------------------------------------------------------

Section 3.26 Concerning the Collateral Trustee and the Priority Debt
Representatives.

(a) Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by each Priority Debt Representative not in its individual capacity or
personally but solely in its capacity as trustee, representative or agent for
the benefit of the related holders of the applicable Priority Obligations in the
exercise of the powers and authority conferred and vested in it under the
related Priority Debt Documents, and in no event shall such Priority Debt
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Priority Debt Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto. Subject to the terms and conditions set
forth in this Agreement, each Priority Debt Representative will be entitled to
all of the rights, privileges, protections, immunities, benefits and indemnities
set forth in the Priority Debt Documents governing the applicable Priority
Obligations for which such Person is acting or will act as Priority Debt
Representative, in each case as if specifically set forth herein.

(b) Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that this Agreement has been signed
by MUFG Union Bank, N.A., not in its individual capacity or personally but in
its capacity as Collateral Trustee, and in no event shall MUFG Union Bank, N.A.,
in its individual capacity, have any liability for the representations,
warranties, covenants, agreements or other obligations of any other party under
this Agreement, any Priority Debt Document or in any of the certificates,
reports, documents, data notices or agreements delivered by such other party
pursuant hereto or thereto.

(c) In entering into this Agreement, the Collateral Trustee shall be entitled to
the benefit of every provision of the Priority Debt Documents relating to the
rights, exculpations or conduct of, affecting the liability of or otherwise
affording protection to the “administrative Agent” or “Collateral Trustee”
thereunder. In no event will the Collateral Trustee be liable for any act or
omission on the part of the Grantors, any other Priority Debt Representative or
any Priority Debt Secured Party.

(d) Except as otherwise set forth herein, neither the Collateral Trustee nor any
Priority Debt Representative shall be required to exercise any discretion or
take any action, but shall be required to act or refrain from acting (and shall
be fully protected in so acting or refraining from acting) solely upon the
written instructions of the applicable Priority Debt Representative as provided
herein; provided that neither the Collateral Trustee nor any Priority Debt
Representative shall be required to take any action that (i) it in good faith
believes exposes it to personal liability unless it receives an indemnification
satisfactory to it from the applicable holders of the Priority Obligations with
respect to such action or (ii) is contrary to this Agreement, the Second Lien
Intercreditor Agreement or applicable law.

 

26



--------------------------------------------------------------------------------

ARTICLE IV

PARI PASSU LIENS

Section 4.01 Lien Priorities.

(a) The grant of the Revolver Liens pursuant to the Revolver Documents and the
grant of the Term Loan Liens pursuant to the Term Loan Documents create two
separate and distinct Liens of equal priority on the Shared Collateral for the
equal and ratable benefit of the holders of all previously existing and future
Priority Obligations. Notwithstanding the foregoing or anything else to the
contrary in this Agreement, the Term Loan Agent hereby acknowledges and agrees
(on behalf of the Term Loan Secured Parties) that the Term Loan Secured Parties
(and not the Revolver Secured Parties) bear the risk of any determination by a
court of competent jurisdiction that (w) the Term Loan Obligations do not
constitute “Priority Lien Obligations” under (and as defined in) the Second Lien
Intercreditor Agreement, (x) any of the Term Loan Obligations are unenforceable
under applicable law or are subordinated to any other obligations (including the
Second Lien Obligations (as defined in the Second Lien Intercreditor
Agreement)), (y) any of the Term Loan Obligations do not have an enforceable
security interest in any of the Shared Collateral securing such Term Loan
Obligations and/or (z) any intervening security interest exists securing any
other obligations (including the Second Lien Obligations (as defined in the
Second Lien Intercreditor Agreement)) on a basis ranking prior to the security
interest of such Term Loan Obligations or (any such condition referred to in the
foregoing clauses (w), (x), (y) or (z) with respect to any Term Loan
Obligations, an “Impairment” of such Term Loan Obligations). In the event of any
Impairment with respect to any Term Loan Obligations, the results of such
Impairment shall be borne solely by the holders of such Term Loan Obligations,
and the rights of the holders of such Term Loan Obligations (including the right
to receive distributions in respect of such Term Loan Obligations pursuant to
Section 8.01 or the right to equal and ratable liens on the Shared Collateral to
the extent the Impairment relates to the Term Loan Liens) set forth herein shall
be modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Term Loan Obligations subject to such
Impairment. The Revolver Agent, on behalf of the Revolver Secured Parties,
agrees the Revolver Secured Parties shall not commence or support any judicial
proceeding seeking an Impairment.

(b) Subject in all respects to Section 8.01, notwithstanding the date, time,
method, manner or order of grant, attachment or perfection of any Liens securing
any Priority Obligations granted on the Shared Collateral and notwithstanding
any provision of the Uniform Commercial Code of any jurisdiction, or any other
applicable law or the Priority Debt Documents or any defect or deficiencies in
the Liens securing the Priority Obligations or any other circumstance
whatsoever, each Priority Secured Party hereby agrees that the Liens securing
each Priority Obligation on any Shared Collateral shall be of equal priority.

(c) It is acknowledged that (i) the aggregate amount of the Revolver Obligations
may be increased from time to time pursuant to the terms of the Revolver
Documents, (ii) a portion of the Revolver Obligations consists or may consist of
indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed or refinanced, and (iii) (A) the Revolver Documents may
be replaced, restated, supplemented, restructured refinanced or

 

27



--------------------------------------------------------------------------------

otherwise amended or modified from time to time and (B) the Revolver Obligations
may be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, refinanced or otherwise amended or modified from
time to time, in the case of the foregoing (A) and (B) all without affecting the
payment priorities of the Term Loan Liens hereunder or the provisions of this
Agreement defining the relative rights of the Revolver Secured Parties and the
Term Loan Secured Parties. The lien priorities provided for herein shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, increase, renewal, restatement or Replacement of either the Revolver
Obligations (or any part thereof) or the Term Loan Obligations (or any part
thereof), by the release of any Shared Collateral or of any guarantees for any
Revolver Obligations or by any action that any Priority Debt Representative or
Priority Secured Party may take or fail to take in respect of any Shared
Collateral.

Section 4.02 Prohibition on Marshalling, Etc. The Term Loan Agent will not
assert any marshalling, appraisal, valuation, or other similar right in respect
of the Shared Collateral.

Section 4.03 No New Liens. The parties hereto agree that, so long as the
Discharge of Revolver Obligations has not occurred, none of the Grantors shall,
nor shall any Grantor permit any of its subsidiaries to, (a) grant or permit any
additional Liens on any asset of a Grantor to secure any Term Loan Obligation,
or take any action to perfect any additional Liens, unless it has granted, or
substantially concurrently therewith grants (or offers to grant), a Lien on such
asset of such Grantor to secure the Revolver Obligations and has taken all
actions required to perfect such Liens; or (b) grant or permit any additional
Liens on any asset of a Grantor to secure any Revolver Obligation, or take any
action to perfect any additional Liens, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset of such
Grantor to secure the Term Loan Obligations and has taken all actions required
to perfect such Liens. Any liens granted in accordance with this Section 4.03
shall be granted in favor of the Collateral Trustee and subject to the terms of
this Agreement. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, or should any Lien upon any
Shared Collateral be released or become unperfected due to breach of this
Agreement or due to inadvertence, neglect or error by any of the Priority
Secured Parties, without limiting any other right or remedy available to the
Collateral Trustee, the Revolver Agent or the other Revolver Secured Parties,
the Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, agrees that any amounts received by or distributed to any Term Loan
Secured Party pursuant to or as a result of any Lien granted in contravention of
this Section 4.03 or any such release or lack of perfection shall be subject to
Section 5.05(b).

Section 4.04 Similar Collateral and Agreements. The parties hereto acknowledge
and agree that it is their intention that the Revolver Collateral and the Term
Loan Collateral be identical. In furtherance of the foregoing, the parties
hereto agree (a) to cooperate in good faith in order to determine, upon any
reasonable request by the Revolver Agent or the Term Loan Agent, the specific
assets included in the Revolver Collateral and the Term Loan Collateral, the
steps taken to perfect the Revolver Liens and the Term Loan Liens thereon and
the identity of the respective parties obligated under the Revolver Documents
and the Term Loan Documents in respect of the Revolver Obligations and the Term
Loan Obligations, respectively, (b) that the Term Loan Security Documents
creating Liens on the Shared Collateral shall be in all material respects the
same forms of documents as the respective Revolver Security Documents

 

28



--------------------------------------------------------------------------------

creating Liens on the Shared Collateral other than (i) such modifications to
such Term Loan Security Documents which are less restrictive than the
corresponding Revolver Security Documents and (ii) provisions in the Term Loan
Security Documents which are solely applicable to the rights and duties of the
Collateral Trustee and (c) that at no time shall there be any Grantor that is an
obligor in respect of the Term Loan Obligations that is not also an obligor in
respect of the Revolver Obligations or an obligor in respect of the Revolver
Obligations that is not also an obligor in respect of the Term Loan Obligations.
The intention of the parties hereto that their interests in the Shared
Collateral be identical may not be construed as a condition to the grant,
attachment or perfection of any Lien held by any of the Priority Secured
Parties, nor shall it be construed to confer on any third party any right,
interest or priority superior to that which such party would hold in the absence
of such intention. To the extent that, notwithstanding the intentions and
obligations stated above, the interests of the parties hereto in the Shared
Collateral are not identical, then the provisions of the last sentence of
Section 4.03 above shall govern.

Section 4.05 No Implied Duty of Collateral Trustee. The Collateral Trustee will
not have any duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement, the other Security Documents
and the Second Lien Intercreditor Agreement. No implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement, the other Priority Debt Documents or the Second Lien Intercreditor
Agreement, or otherwise exist against the Collateral Trustee. Without limiting
the generality of the foregoing sentences, the use of the term “trustee” in this
Agreement with reference to the Collateral Trustee is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Collateral Trustee
will not be required to take any action that is contrary to applicable law or
any provision of this Agreement, the other Security Documents or the Second Lien
Intercreditor Agreement.

Section 4.06 No Duties of Revolver Agent or Collateral Trustee. The Term Loan
Agent, for itself and on behalf of each other Term Loan Secured Party,
acknowledges and agrees that neither the Revolver Agent nor any other Revolver
Secured Party shall have any duties or other obligations to any such Term Loan
Secured Party with respect to any Shared Collateral, other than to transfer to
the Collateral Trustee for the benefit of the Term Loan Agent any remaining
Shared Collateral and any proceeds of the sale or other Disposition of any such
Shared Collateral remaining in its possession following the associated Discharge
of Revolver Obligations, in each case without representation or warranty on the
part of the Revolver Agent or any Revolver Secured Party. In furtherance of the
foregoing, the Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party, acknowledges and agrees that until the Discharge of Revolver
Obligations (subject to the terms of Section 5.02, including the rights of the
Term Loan Secured Parties following the expiration of the Standstill Period),
the Collateral Trustee at the direction of the Revolver Agent shall be entitled,
for the benefit of the Revolver Secured Parties, to sell, transfer or otherwise
Dispose of or deal with such Shared Collateral, as provided herein and in the
Revolver Documents, without regard to any Term Loan Lien or any rights to which
the Term Loan Agent or any Term Loan Secured Party would otherwise be entitled
as a result of such Term Loan Lien. Without limiting the foregoing, the Term
Loan Agent, for itself and on behalf of each other Term Loan Secured Party,
agrees that neither the Collateral Trustee, the Revolver Agent nor any other
Revolver Secured Party shall have any duty

 

29



--------------------------------------------------------------------------------

or obligation first to marshal or realize upon any type of Shared Collateral, or
to sell, Dispose of or otherwise liquidate all or any portion of such Shared
Collateral, in any manner that would maximize the return to the Term Loan
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, Disposition or liquidation may affect the amount of proceeds
actually received by the Term Loan Secured Parties from such realization, sale,
Disposition or liquidation. The Term Loan Agent, for itself and on behalf of
each of the other Term Loan Secured Parties waives any claim such Term Loan
Secured Party may now or hereafter have against the Collateral Trustee, the
Revolver Agent or any other Revolver Secured Party arising out of any actions
which the Collateral Trustee, the Revolver Agent or the Revolver Secured Parties
take or omit to take (including actions with respect to the creation, perfection
or continuation of Liens on any Shared Collateral, actions with respect to the
foreclosure upon, sale, release or depreciation of, or failure to realize upon,
any of the Shared Collateral, and actions with respect to the collection of any
claim for all or any part of the Revolver Obligations from any account debtor,
guarantor or any other party) in accordance with this Agreement and the Revolver
Documents or the valuation, use, protection or release of any security for the
Revolver Obligations.

ARTICLE V

ENFORCEMENT RIGHTS

Section 5.01 Limitation on Enforcement Action; Prohibition on Contesting
Liens. Prior to the Discharge of Revolver Obligations, the Term Loan Agent, for
itself and on behalf of each Term Loan Secured Party, hereby agrees that,
subject to Section 5.02 and Section 5.05(b), none of the Term Loan Agent or any
other Term Loan Secured Party shall commence or instruct the Collateral Trustee
to commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its interest in
or realize upon, or take any other action available to it in respect of, any
Shared Collateral under any Term Loan Document, applicable law or otherwise
(including but not limited to any right of setoff or under the Second Lien
Intercreditor Agreement), it being agreed that only the Collateral Trustee, at
the direction of the Revolver Agent, and acting in accordance with the
applicable Revolver Documents, shall have the exclusive right (and whether or
not any Insolvency or Liquidation Proceeding has been commenced), to take any
such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Term Loan Agent or any other Term Loan
Secured Party. In exercising rights and remedies with respect to the Shared
Collateral, the Collateral Trustee, at the direction of the Revolver Agent and
the other Revolver Secured Parties may enforce the provisions of the Revolver
Documents and exercise remedies thereunder, all in such order and in such manner
as the Revolver Agent and the other Revolver Secured Parties may determine in
their sole discretion and regardless of whether such exercise and enforcement is
adverse to the interest of any Term Loan Secured Party. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Shared Collateral upon foreclosure, to incur expenses in connection with any
such Disposition or in connection with care or preservation of the Shared
Collateral and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code (including the right to
credit bid) or any other applicable law or Bankruptcy Law. Without limiting the
generality of the foregoing, the Collateral Trustee, at the direction of the
Revolver Agent, will have the exclusive right to deal

 

30



--------------------------------------------------------------------------------

with that portion of the Shared Collateral consisting of deposit accounts and
securities accounts (collectively “Accounts”), including exercising rights under
control agreements with respect to such Accounts. The Term Loan Agent, for
itself and on behalf of the other Term Loan Secured Parties, hereby acknowledges
and agrees that no covenant, agreement or restriction contained in any Term Loan
Security Document, or any other Term Loan Document shall be deemed to restrict
in any way the rights and remedies of the Collateral Trustee on behalf of the
Revolver Agent or the other Revolver Secured Parties with respect to the Shared
Collateral as set forth in this Agreement. Notwithstanding the foregoing,
subject to Section 5.05, the Term Loan Agent, on behalf of the Term Loan Secured
Parties, may, but will have no obligation to, direct the Collateral Trustee to
take all such actions (not adverse to the Revolver Liens or the rights of the
Revolver Agent and the Revolver Secured Parties) it deems necessary to perfect
or continue the perfection of the Term Loan Liens in the Shared Collateral or to
create, preserve or protect (but not enforce) the Term Loan Liens in the Shared
Collateral. Notwithstanding the foregoing, nothing herein shall limit the right
or ability of the Term Loan Secured Parties to (a) purchase (by credit bid or
otherwise) all or any portion of the Shared Collateral in connection with any
enforcement of remedies by the Collateral Trustee at the direction of the
Revolver Agent to the extent that, and so long as, the Discharge of Revolver
Obligations occurs immediately after giving effect thereto, (b) direct the
Collateral Trustee to file a proof of claim with respect to the Term Loan
Obligations, (c) direct the Collateral Trustee to take any action in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, or (d) direct the
Collateral Trustee to file any responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Secured Parties or the avoidance of any Lien securing such Term Loan
Obligations. The Revolving Agent agrees to notify the Term Agent of any
direction given by it to the Collateral Trustee to commence any Enforcement
Action in respect of the Shared Collateral; provided, that failure to give such
notice shall not impair the effectiveness of such Enforcement Action, nor create
any claim or cause of action against the Revolving Agent or any Revolving
Secured Party.

Section 5.02 Standstill Period; Permitted Enforcement Action. Prior to the
Discharge of Revolver Obligations and notwithstanding Section 5.01, both before
and during an Insolvency or Liquidation Proceeding after a period of 180 days
has elapsed (which period will be tolled during any period in which the
Collateral Trustee is not entitled, on behalf of the Revolver Secured Parties,
to enforce or exercise any rights or remedies with respect to any Shared
Collateral as a result of (a) any injunction issued by a court of competent
jurisdiction or (b) the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding) since the date on which the Term Loan Agent has
delivered to the Collateral Trustee and the Revolver Agent written notice of the
acceleration of any Term Loan Debt (the “Standstill Period”), the Term Loan
Agent and the other Term Loan Secured Parties may direct the Collateral Trustee
on their behalf to enforce or exercise any rights or remedies with respect to
any Shared Collateral; provided, however that notwithstanding the expiration of
the Standstill Period or anything in the Term Loan Documents to the contrary, in
no event may the Term Loan Agent or any other Term Loan Secured Party direct the
Collateral Trustee on their behalf to enforce or exercise any rights or remedies
with respect to any Shared Collateral, or commence, join with any Person at any
time in commencing, or petition for or vote in favor of any resolution for, any
such action or proceeding, if the Collateral Trustee on behalf of the Revolver
Secured Parties or any other Revolver Secured Party shall have commenced, and
shall be diligently pursuing (or shall have

 

31



--------------------------------------------------------------------------------

sought or requested relief from, or modification of, the automatic stay or any
other stay or other prohibition in any Insolvency or Liquidation Proceeding to
enable the commencement and pursuit thereof), the enforcement or exercise of any
rights or remedies with respect to the Shared Collateral (prompt written notice
thereof to be given to the Term Loan Agent by the Collateral Trustee); provided,
further, that, at any time after the expiration of the Standstill Period, if
neither the Collateral Trustee, the Revolver Agent nor any other Revolver
Secured Party shall have commenced and be diligently pursuing (or shall have
sought, and requested relief from, or modification of, the automatic stay or any
other stay or other prohibition in any Insolvency or Liquidation Proceeding to
enable the commencement and pursuit thereof) the enforcement or exercise of any
rights or remedies with respect to any material portion of the Shared
Collateral, and the Collateral Trustee, on behalf of and at the direction of the
Term Loan Agent, shall have commenced the enforcement or exercise of any rights
or remedies with respect to any material portion of the Shared Collateral or any
such action or proceeding in respect of such rights and remedies, then for so
long as the Collateral Trustee on behalf of the Term Loan Agent is diligently
pursuing such rights and remedies, none of any Revolver Secured Party or the
Revolver Agent shall take, or direct the Collateral Trustee on their behalf to
take any action of a similar nature with respect to such Shared Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding (provided
that during such period the Revolver Agent may direct the Collateral Trustee to
take, on behalf of the Revolver Secured Parties, any of the actions the Term
Loan Agent is permitted to direct the Collateral Trustee to take on behalf of
the Term Loan Secured Parties during the Standstill Period). Nothing contained
in this Section 5.02 shall relieve the Term Loan Agent or any Term Loan Secured
party of its obligations under Section 5.05(b).

Section 5.03 Insurance. Unless and until the Discharge of Revolver Obligations
has occurred (subject to the terms of Section 5.02, including the rights of the
Term Loan Secured Parties following expiration of the Standstill Period), the
Collateral Trustee, at the direction of the Revolver Agent, shall have the sole
and exclusive right, subject to the rights of the Grantors under the Revolver
Documents, to adjust and settle claims in respect of Shared Collateral under any
insurance policy in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Shared Collateral. Unless and until the Discharge of
Revolver Obligations has occurred, and subject to the rights of the Grantors
under the Revolver Documents, all proceeds of any such policy and any such award
(or any payments with respect to a deed in lieu of condemnation) in respect to
the Shared Collateral shall be paid to the Revolver Agent pursuant to the terms
of the Revolver Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedge Obligations). If the Term Loan Agent or
any Term Loan Secured Party shall, at any time prior to the Discharge of
Revolver Obligations, receive any proceeds of any such insurance policy or any
such award or payment in contravention of the foregoing, it shall pay such
proceeds over to the Collateral Trustee. In addition, if by virtue of being
named as an additional insured or loss payee of any insurance policy of any
Grantor covering any of the Shared Collateral, the Term Loan Agent or any other
Term Loan Secured Party shall have the right to adjust or settle any claim under
any such insurance policy, then unless and until the Discharge of Revolver
Obligations has occurred, the Term Loan Agent and any such Term Loan Secured
Party shall follow the instructions of the Collateral Trustee, or of the
Grantors under the Revolver Documents to the extent the Revolver Documents grant
such Grantors the right to adjust or settle such claims, with respect to such
adjustment or settlement (subject to the terms of Section 5.02, including the
rights of the Term Loan Secured Parties following expiration of the Standstill
Period).

 

32



--------------------------------------------------------------------------------

Section 5.04 Notification of Release of Collateral. Each Priority Debt
Representative shall give the Collateral Trustee and the other Priority Debt
Representative prompt written notice of instructions to the Collateral Trustee
to Dispose, and Release the Lien on, any Shared Collateral. Such notice shall
describe in reasonable detail the subject Shared Collateral, the parties
involved in such Disposition or Release, the place, time manner and method
thereof, and the consideration, if any, received therefor; provided, however,
that the failure to give any such notice shall not in and of itself in any way
impair the effectiveness of any such Disposition or Release.

Section 5.05 No Interference; Payment Over.

(a) No Interference. Subject to Section 5.01, Section 5.02 and Section 6.02, the
Term Loan Agent, for itself and on behalf of each Term Loan Secured Party,
agrees that each Term Loan Secured Party (i) will not take or cause to be taken
any action the purpose or effect of which is to give such Term Loan Secured
Party any preference or priority relative to, any Revolver Lien with respect to
the Shared Collateral or any part thereof, (ii) will not challenge or question
(or direct the Collateral Trustee to challenge or question) in any proceeding
the validity or enforceability of any Revolver Obligations or Revolver Document,
or the validity, attachment or perfection of any Revolver Lien, or the validity
or enforceability of the priorities, rights or duties established by the
provisions of this Agreement, (iii) will not take or cause to be taken any
action the purpose or effect of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other Disposition of the Shared Collateral by the Revolver Agent or
the Collateral Trustee, at the direction of any Revolver Secured Party or the
Revolver Agent, acting on their behalf, (iv) shall have no right to (A) direct
the Collateral Trustee (except as provided in Section 5.02), the Revolver Agent
or any other Revolver Secured Party to exercise any right, remedy or power with
respect to any Shared Collateral or (B) consent to the exercise by the
Collateral Trustee, the Revolver Agent or any other Revolver Secured Party of
any right, remedy or power of the Revolver Secured Parties with respect to any
Shared Collateral, (v) will not institute or cause to be instituted any suit or
assert in any suit or Insolvency or Liquidation Proceeding any claim against the
Collateral Trustee, the Revolver Agent or other Revolver Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to, and neither the Collateral Trustee, the Revolver
Agent nor any other Revolver Secured Party shall be liable to any of the Term
Loan Secured Parties for, any action taken or omitted to be taken by the
Collateral Trustee, the Revolver Agent or other Revolver Secured Party with
respect to any Shared Collateral, (vi) will not seek, and hereby waives any
right, to have any Shared Collateral or any part thereof marshaled upon any
foreclosure or other Disposition of such Shared Collateral, (vii) will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement, (viii) will
not object to forbearance by the Revolver Agent or the Collateral Trustee at the
direction of the Revolver Agent or any Revolver Secured Party, and (ix) will not
assert, and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Shared Collateral or any similar rights
a junior secured creditor may have under applicable

 

33



--------------------------------------------------------------------------------

law; provided that nothing herein shall limit the rights of any Term Loan
Secured Party to enforce the terms of this Agreement. The Revolver Agent, for
itself and on behalf of each Revolver Secured Party, agrees that each Revolver
Secured Party (i) will not challenge or question in any proceeding the validity
or enforceability of any Term Loan Obligations or Term Loan Document, or the
validity, attachment or perfection of any Term Loan Lien, or the validity or
enforceability of the priorities, rights or duties established by the provisions
of this Agreement and (ii) will not take or cause to be taken any action the
purpose or effect of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other Disposition of the Shared Collateral by the Collateral Trustee, any Term
Loan Secured Party or the Term Loan Agent acting on their behalf to the extent
such sale, transfer or other Disposition is permitted by the terms of this
Agreement.

(b) Payment Over. The Term Loan Agent, for itself and on behalf of each other
Term Loan Secured Party, hereby agrees that if any Term Loan Secured Party shall
obtain possession of any Shared Collateral or shall realize any Proceeds or
payment in respect of any Shared Collateral, pursuant to any rights or remedies
with respect to the Shared Collateral under any Term Loan Security Document or
on account of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time prior to the Discharge of Revolver Obligations secured, or intended to be
secured, by such Shared Collateral, then it shall hold such Shared Collateral,
Proceeds or payment in trust for the Revolver Agent and the other Revolver
Secured Parties and transfer such Shared Collateral, Proceeds or payment, as the
case may be, to the Collateral Trustee as promptly as practicable; provided that
nothing herein shall limit the rights of the Term Loan Secured Parties to
receive the payments of principal, interest, fees and other amounts under the
Term Loan Documents so long as such payment is not the result of any exercise of
remedies by any Term Loan Secured Party with respect to the Shared Collateral or
a payment in respect of Shared Collateral or the Term Loan Secured Parties
realizing any Proceeds in respect of Shared Collateral. For the avoidance of
doubt, any Proceeds received by any of the Term Loan Secured Parties in
connection with any Insolvency or Liquidation Proceeding shall be deemed to be
the result of an exercise of remedies. Furthermore, the Term Loan Agent shall,
at the Grantors’ expense, promptly send written notice to the Collateral Trustee
and the Revolver Agent upon receipt of such Shared Collateral, Proceeds or
payment not permitted hereunder by any Term Loan Secured Party and if directed
by the Collateral Trustee, at the direction of the Revolver Agent, within five
(5) days after receipt by the Collateral Trustee of such written notice, shall
deliver such Shared Collateral, Proceeds or payment to the Revolver Agent in the
same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. The Revolver Agent is hereby
authorized to make any such endorsements as agent for the Term Loan Agent or any
other Term Loan Secured Party. The Term Loan Agent, for itself and on behalf of
each other Term Loan Secured Party agrees that if, at any time, it obtains
written notice that all or part of any payment with respect to any Revolver
Obligations previously made shall be rescinded for any reason whatsoever, it
will promptly pay over to the Collateral Trustee for payment to the Revolver
Agent any such Shared Collateral, Proceeds or payment not permitted hereunder
received by it and then in its or the Collateral Trustee’s possession or under
its or the Collateral Trustee’s direct control in respect of any such Revolver
Collateral and shall promptly turn any such Shared Collateral then held by it
over to the Collateral Trustee for the Revolver Agent, and the provisions set
forth in this Agreement will be reinstated as if such payment had not been made,
until the Discharge of Revolver Obligations. All Term Loan Liens will remain
attached to, and

 

34



--------------------------------------------------------------------------------

enforceable against all Proceeds so held or remitted, subject to the priorities
set forth in this Agreement. At any time prior to the commencement of an
Insolvency or Liquidation Proceeding, anything contained herein to the contrary
notwithstanding, this Section 5.05(b) shall not apply to any Proceeds of Shared
Collateral realized in a transaction not prohibited by the Revolver Documents
and as to which the possession or receipt thereof by the Term Loan Agent or any
other Term Loan Secured Party is otherwise permitted by the Revolver Documents.

ARTICLE VI

OTHER AGREEMENTS

Section 6.01 Release of Liens. (a) Prior to the Discharge of Revolver
Obligations, the Term Loan Agent, for itself and on behalf of each other Term
Loan Secured Party agrees that, in the event the Collateral Trustee at the
direction of the Revolver Secured Parties releases the Revolver Lien on any
Shared Collateral, the Term Loan Lien on such Shared Collateral shall terminate
and be released automatically and without further action if (i) such release is
permitted under the Revolver Documents and the Term Loan Documents, (ii) such
release is effected in connection with the Collateral Trustee’s foreclosure
upon, or other exercise of rights or remedies with respect to, such Shared
Collateral at the direction of the Revolver Agent (including a Disposition of
Shared Collateral to which the Borrower or Grantor consents or assists), or
(iii) such release is effected in connection with a sale or other Disposition of
any Shared Collateral (or any portion thereof) under Section 363 or any other
provision of the Bankruptcy Code if the Revolver Secured Parties shall have
consented to such sale or Disposition of such Shared Collateral; provided that,
in the case of each of clauses (i), (ii) and (iii), the Term Loan Liens on such
Shared Collateral shall attach to (and shall remain subject to the terms of this
Agreement) any Proceeds of a sale, transfer or other Disposition of Shared
Collateral not paid to the Revolver Secured Parties or that remain after the
Discharge of Revolver Obligations.

(b) The Term Loan Agent agrees to direct the Collateral Trustee to execute and
deliver (at the sole cost and expense of the Grantors) all such releases and
other instruments as shall reasonably be requested by the Revolver Agent to
evidence and confirm any release of Shared Collateral provided for in this
Section 6.01.

Section 6.02 Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.

(a) Each of the parties hereto acknowledges that this Agreement is a
“subordination agreement” under New York law, New York UCC 9-339 and Section
510(a) of the Bankruptcy Code and shall continue in full force and effect,
notwithstanding the commencement of any Insolvency or Liquidation Proceeding by
or against the Borrower or any subsidiary of the Borrower. All references in
this Agreement to the Borrower or any subsidiary of the Borrower or any other
Grantor will include such Person or Persons as a debtor-in-possession and any
receiver or trustee for such Person or Persons in an Insolvency or Liquidation
Proceeding.

(b) If the Borrower or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)-in-possession, or
if any receiver or

 

35



--------------------------------------------------------------------------------

trustee for such Person or Persons shall, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or the use of cash collateral under Section
363 of the Bankruptcy Code, the Term Loan Agent, for itself and on behalf of
each Term Loan Secured Party, agrees that neither it nor any other Term Loan
Secured Party will raise any objection to, contest or oppose (and shall not
direct the Collateral Trustee to raise any objection to, contest or oppose), and
each Term Loan Secured Party will waive any claim such Person may now or
hereafter have and shall be deemed to consent to, any such DIP Financing or the
Liens on the Shared Collateral securing the same (“DIP Financing Liens”), or any
use, sale or lease of cash collateral that constitutes Shared Collateral or any
grant of administrative expense priority under Section 364 of the Bankruptcy
Code, unless the Revolver Agent opposes or objects to such DIP Financing or such
DIP Financing Liens or such use of cash collateral. The Term Loan Agent will
instruct the Collateral Trustee to, for itself and on behalf of the other Term
Loan Secured Parties, (i) subordinate the Term Loan Liens including any
replacement Liens granted as adequate protection Liens to the Term Loan Secured
Parties on the Shared Collateral to any such DIP Financing Liens on the same
terms as the Revolver Liens of the Revolver Secured Parties are subordinated
thereto (ii) deem any replacement Liens granted as adequate protection Liens to
the Term Loan Secured Parties on the Shared Collateral as Liens subject to the
terms hereof (including 4.01) and (iii) agree to the terms and priority of any
“carve-outs”.

(c) Prior to the Discharge of Revolver Obligations, without the consent of the
Revolver Agent, in its sole discretion, the Term Loan Agent, for itself and on
behalf of each Term Loan Secured Party agrees not to propose, support or enter
into any DIP Financing.

(d) The Term Loan Agent, for itself and on behalf of each Term Loan Secured
Party, agrees that it will not (and will not direct to the Collateral Trustee
to) object to, oppose or contest (or join with or support any third party
objecting to, opposing or contesting) and if requested, will consent (and will
direct the Collateral Trustee to consent on behalf of the Term Loan Secured
Parties) to a sale or other Disposition, a motion to sell or Dispose or the
bidding procedure for such sale or Disposition of any Shared Collateral (or any
portion thereof) under Section 363 of the Bankruptcy Code or any other provision
of the Bankruptcy Code (including any credit bidding under Section 363(k) of the
Bankruptcy Code), if the Revolver Secured Parties shall have consented to such
sale or Disposition, such motion to sell or Dispose or such bidding procedures
for such sale or Disposition of such Shared Collateral.

(e) The Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party waives any claim that may be had against the Collateral Trustee,
the Revolver Agent or any other Revolver Secured Party arising out of any DIP
Financing Liens or administrative expense priority under Section 364 of the
Bankruptcy Code (in each case that is granted in a manner that is consistent
with this Agreement).

(f) The Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party, agrees that neither the Term Loan Agent nor any other Term Loan
Secured Party will (nor will they instruct the Collateral Trustee on their
behalf to) file or prosecute in any Insolvency or Liquidation Proceeding, any
motion for adequate protection (or any comparable request for relief), including
for payment of Post-Petition Interest, based upon their interest in the Shared
Collateral, nor object to, oppose or contest (or join with or support any third
party

 

36



--------------------------------------------------------------------------------

objecting to, opposing or contesting) (i) any request by the Revolver Agent or
the Collateral Trustee on behalf of the Revolver Agent or any other Revolver
Secured Party for adequate protection, including for payment of Post-Petition
Interest, or (ii) any objection by the Revolver Agent or the Collateral Trustee
on behalf of the Revolver Agent or any other Revolver Secured Party to any
motion, relief, action or proceeding based on the Revolver Agent or Revolver
Secured Parties claiming a lack of adequate protection, except that the Term
Loan Secured Parties may, or may instruct the Collateral Trustee on behalf of
the Term Loan Secured Parties to:

(i) freely seek and obtain relief granting adequate protection in the form of a
replacement lien or additional collateral co-extensive in all respects with, but
with the same relative priority to the Revolver Liens as existed prior to the
commencement of the Insolvency or Liquidation Proceeding, all Liens or
additional collateral granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Revolver Secured Parties (with any such resulting
collateral constituting Shared Collateral hereunder and subject to the terms of
this Agreement, including Section 8.01);

(ii) freely seek and obtain relief granting adequate protection in the form of
superpriority claims to the same extent granted to the Revolver Secured Parties,
provided payments made on account of such superpriority claims shall be subject
to the terms of this Agreement, including Section 8.01; and

(iii) freely seek and obtain any relief upon a motion for adequate protection
(or any comparable relief), without any condition or restriction whatsoever, at
any time after the Discharge of Revolver Obligations.

(g) To the extent the Term Loan Obligations and the Revolver Obligations are
classified in the same class under a plan of reorganization, (i) the Revolver
Agent may direct any election under Section 1111(b) of the Bankruptcy Code with
respect to such class and (ii) the Collateral Trustee on behalf of each of the
Term Loan Secured Parties waives any claim it or any such Term Loan Secured
Party may now or hereafter have against the Revolver Agent or any other Revolver
Secured Party (or their representatives) arising out of any election by the
Revolver Agent or any Revolver Secured Parties, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code.

(h) The Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party, agrees that in any Insolvency or Liquidation Proceeding, neither
the Term Loan Agent nor any other Term Loan Secured Party shall (nor shall they
direct the Collateral Trustee to) support or vote to accept any plan of
reorganization of the Borrower or any other Grantor unless (i) such plan is
accepted by the Revolver Secured Parties in accordance with Section 1126(c) of
the Bankruptcy Code or otherwise provides for the Discharge of Revolver
Obligations on the effective date of such plan of reorganization, (ii) such Plan
provides for the Discharge of Revolver Obligations, or (iii) such plan provides
on account of the Revolver Obligations for the retention by the Collateral
Trustee, for the benefit of the Revolver Secured Parties, of the Liens on the
Shared Collateral securing the Revolver Obligations, and on all Proceeds thereof
whenever received, and such plan also provides that any Liens retained by, or
granted to, the Collateral Trustee for the Term Loan Secured Parties are only on
property securing the Revolver

 

37



--------------------------------------------------------------------------------

Obligations and shall have the same relative priority with respect to the Shared
Collateral or other property (including the same relative priority with respect
to proceeds of such Shared Collateral or other property), respectively, as
provided in this Agreement with respect to the Shared Collateral. Except as
provided herein, the Term Loan Secured Parties shall remain entitled to vote
their claims in any such Insolvency or Liquidation Proceeding.

(i) The Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party, agrees that neither the Term Loan Agent nor any other Term Loan
Secured Party shall (nor shall they direct the Collateral Trustee to) seek
relief (or support any other party seeking relief), pursuant to Section 362(d)
of the Bankruptcy Code or otherwise, from the automatic stay of Section 362(a)
of the Bankruptcy Code or from any other stay in any Insolvency or Liquidation
Proceeding in respect of the Shared Collateral without the prior written consent
of the Revolver Agent.

(j) The Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party, agrees that neither the Term Loan Agent nor any other Term Loan
Secured Party shall (nor shall they direct the Collateral Trustee to) oppose or
seek to challenge any claim by the Collateral Trustee, the Revolver Agent or any
other Revolver Secured Party for allowance or payment in any Insolvency or
Liquidation Proceeding of Revolver Obligations consisting of Post-Petition
Interest or cash collateralization of all letters of credit to the extent of the
value of the Revolver Liens (it being understood that such value will be
determined without regard to the existence of the Term Loan Liens on the Shared
Collateral). Neither the Revolver Agent nor any other Revolver Secured Party
shall (nor shall they direct the Collateral Trustee to) oppose or seek to
challenge any claim by the Collateral Trustee, the Term Loan Agent or any other
Term Loan Secured Party for allowance or payment in any Insolvency or
Liquidation Proceeding of Term Loan Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Term Loan Liens on
the Shared Collateral; provided that if the Collateral Trustee, the Revolver
Agent or any other Revolver Secured Party shall have made any claim for
post-petition interest, fees or expenses in respect of the Revolver Obligations,
such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Collateral Trustee,
the Term Loan Agent or any Term Loan Secured Party and, to the extent the Term
Loan Secured Parties receive any payment on account of such claims for
post-petition interest in respect of the Term Loan Obligations and the Revolver
Secured Parties are not entitled to or do not receive payment on account of
their claims for post-petition interest, the amounts received by the Term Loan
Secured Parties on account of post-petition interest shall be delivered to the
Revolver Agent for application pursuant to Section 8.01 unless otherwise
consented to the by the Revolver Agent.

(k) Without the express written consent of the Revolver Agent, none of the
Collateral Trustee, the Term Loan Agent or any other Term Loan Secured Party
shall (or shall join with or support any third party in opposing, objecting to
or contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by the Collateral Trustee on behalf of any Revolver
Secured Party or the value of any claims of any such holder under Section 506(a)
of the Bankruptcy Code or (ii) oppose, object to or contest the payment to the
Collateral Trustee on behalf of the Revolver Secured Parties of interest, fees
or expenses under Section 506(b) of the Bankruptcy Code. Without the express
written consent of the Term Loan Agent, none of the

 

38



--------------------------------------------------------------------------------

Collateral Trustee, the Revolver Agent or any other Revolver Secured Party shall
(or shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, oppose, object to or contest the determination of the
extent of any Liens held by the Collateral Trustee on behalf of any Term Loan
Secured Party or the value of any claims of any such holder under Section 506(a)
of the Bankruptcy Code.

(l) Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Shared Collateral is not enforceable for any reason, then the
Term Loan Agent for itself and on behalf of each other Term Loan Secured Party
agrees that, any distribution or recovery they may receive in respect of any
Shared Collateral (including assets that would constitute Shared Collateral but
for such determination) shall be segregated and held in trust and forthwith paid
over to the Collateral Trustee for the benefit of the Revolver Secured Parties
in the same form as received without recourse, representation or warranty (other
than a representation of the Term Loan Agent that it has not otherwise sold,
assigned, transferred or pledged any right, title or interest in and to such
distribution or recovery) but with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Term Loan Agent, for itself and
on behalf of each other Term Loan Secured Party hereby appoints the Collateral
Trustee, and any officer or agent of the Collateral Trustee, with full power of
substitution, the attorney-in-fact of each Term Loan Secured Party for the
limited purpose of carrying out the provisions of this Section 6.02(l) and
taking any action and executing any instrument that the Collateral Trustee may
deem necessary or advisable to accomplish the purposes of this Section 6.02(l),
which appointment is irrevocable and coupled with an interest.

(m) The Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party, hereby agrees that the Revolver Agent shall have the right to (or
to instruct the Collateral Trustee on its behalf) credit bid the Revolver
Obligations and further that none of the Collateral Trustee, the Term Loan Agent
or any other Term Loan Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Revolver Agent. The Term Loan
Secured Parties may credit bid, or instruct the Collateral Trustee to credit bid
the Term Loan Obligations in accordance with Sections 363(k) or 1129 of the
Bankruptcy Code or any other applicable law, only if such bid includes a cash
payment sufficient to provide for the Discharge of Revolver Obligations and the
Discharge of Revolver Obligations occurs immediately after giving effect to such
credit bid, or if the Revolver Agent otherwise consents in writing.

(n) The Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against the Collateral Trustee,
any Revolver Secured Party or any of the Shared Collateral.

(o) The Borrower, each Grantor, the Collateral Trustee, the Revolver Agent (on
behalf of each Revolver Secured Party) and the Term Loan Agent (on behalf of
each Term Loan Secured Party) acknowledges and intends that the grants of Liens
pursuant to the Revolver Documents, on the one hand, and the Term Loan
Documents, on the other hand, constitute

 

39



--------------------------------------------------------------------------------

separate and distinct grants of Liens, and because of, among other things, their
differing priority in right of recovery on the Shared Collateral with respect to
the Proceeds of the Shared Collateral under Section 8.01, each of the Revolver
Obligations, on the one hand, and the Term Loan Obligations, on the other hand,
are fundamentally different from one another and must be separately classified
in any plan of reorganization or similar dispositive restructuring plan proposed
or confirmed (or approved) in an Insolvency or Liquidation Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of any of the Revolver Secured
Parties, on the one hand, and the Term Loan Secured Parties, on the other hand,
constitute claims in the same class (rather than separate classes of secured
claims), then the Term Loan Secured Parties hereby acknowledge and agree (i) to
vote to reject such plan of reorganization or similar dispositive restructuring
plan unless the Revolver Secured Parties holding greater than half in number and
two-thirds in amount of the Revolver Obligations agree to accept such plan or
such plan provides for the Discharge of Revolver Obligations, (ii) that all
distributions from the Shared Collateral shall be made as if there were separate
classes of Revolver Obligations and Term Loan Obligations against the Grantors,
with the effect being that, to the extent that the aggregate value of the Shared
Collateral is sufficient (for this purpose ignoring all claims held by the other
secured parties), the Revolver Secured Parties, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, prepetition
interest and other claims, Post-Petition Interest, before any distribution is
made in respect of the Term Loan Obligations (or any claims, including in
respect of post-petition interest, fees or expenses, related thereto) from, or
with respect to, such Shared Collateral, with each holder of the Term Loan
Obligations (and/or any claim, post-petition interest, fees or expenses, related
thereto) hereby acknowledging and agreeing to turn over to the Revolver Secured
Parties amounts otherwise received or receivable by them from, or with respect
to, such Shared Collateral to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing their aggregate
recoveries. The Revolver Agent (on behalf of all Revolver Secured Parties) and
the Term Loan Agent (on behalf of all Term Loan Secured Parties) each hereby
agree it shall not object to or contest (or support any other party in objection
or contesting) a plan of reorganization or other dispositive restructuring plan
on the grounds that the Revolver Obligations and Term Loan Obligations are
classified separately.

Section 6.03 Reinstatement. If any Revolver Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount (a “Recovery”) for any reason
whatsoever, then the Revolver Obligations shall be reinstated to the extent of
such Recovery and the Revolver Secured Parties shall be entitled to a
reinstatement of Revolver Obligations with respect to all such recovered
amounts. The Collateral Trustee and the Term Loan Agent, for itself and on
behalf of each other Term Loan Secured Party agree that if, at any time, a Term
Loan Secured Party receives notice of any Recovery, the Collateral Trustee, the
Term Loan Agent and each other Term Loan Secured Party, shall promptly pay over
to the Revolver Agent any payment that is not permitted hereunder to be received
by the Term Loan-Secured Parties received by it and then in its possession or
under its control in respect of any Shared Collateral and shall promptly turn
any Shared Collateral then held by it over to the Revolver Agent (or in the
instance of the Collateral Trustee any such Shared Collateral held by it for the
Term Loan Secured Parties shall thereafter be held for the Revolver Secured
Parties for distribution in accordance with Section 8.01), and the provisions
set forth in this Agreement shall be reinstated as if such payment had not been

 

40



--------------------------------------------------------------------------------

made. If this Agreement shall have been terminated prior to any such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Any
Shared Collateral or Proceeds thereof that is not permitted hereunder to be
received by the Term Loan Secured Parties (or the Collateral Trustee for the
Term Loan Secured Parties) received by the Term Loan Agent or any other Term
Loan Secured Party (or the Collateral Trustee) and then in its possession or
under its control on account of the Term Loan Obligations after the termination
of this Agreement shall, in the event of a reinstatement of this Agreement
pursuant to this Section 6.03, be held in trust for and paid over to the
Collateral Trustee for the benefit of the Revolver Secured Parties for
application to the reinstated Revolver Obligations until the discharge thereof.
This Section 6.03 shall survive termination of this Agreement.

Section 6.04 Refinancings; Additional Term Loan Debt.

(a) The Revolver Obligations and the Term Loan Obligations may be Replaced, by
any Revolver Substitute Credit Facility or Term Loan Substitute Credit Facility,
respectively, in each case, without notice to, or the consent of any Priority
Secured Party, all without affecting the Lien priorities provided for herein or
the other provisions hereof; provided, that (i) the Collateral Trustee, the
Revolver Agent and the Term Loan Agent shall receive on or prior to incurrence
of a Revolver Substitute Credit Facility or Term Loan Substitute Credit Facility
(A) an Officers’ Certificate from the Borrower stating that (I) the incurrence
thereof is permitted by each applicable Priority Debt Document and (II) the
applicable requirements of this Section 6.04, have been satisfied, and (B) a
Priority Confirmation Joinder executed by the holders or lenders of any
indebtedness that Replaces the Revolver Obligations or the Term Loan Obligations
(or an authorized agent, trustee or other representative on their behalf) and
(ii) on or before the date of such incurrence, such Revolver Substitute Credit
Facility or Term Loan Substitute Credit Facility is designated by the Borrower,
in an Officers’ Certificate delivered to the Collateral Trustee, the Revolver
Agent and the Term Loan Agent, as “Revolver Debt” or “Term Loan Debt”, as
applicable, for the purposes of the Priority Debt Documents and this Agreement;
provided that no series of Priority Debt may be designated as more than one of
Revolver Debt or Term Loan Debt.

(b) The Borrower will be permitted to designate as an additional holder of Term
Loan Obligations hereunder each Person who is, or who becomes, the registered
holder of Term Loan Debt, incurred by the Borrower after the date of this
Agreement to the extent, but only to the extent, permitted and otherwise in
accordance with the terms of all applicable Priority Debt Documents. The
Borrower may effect such designation by delivering to the Collateral Trustee,
the Revolver Agent and the Term Loan Agent each of the following:

(i) an Officers’ Certificate stating that the Borrower intends to incur
Additional Term Loan Obligations which will be Term Loan Debt permitted to be
incurred by each applicable Priority Debt Document and secured by a Term Loan
Lien, equally and ratably with all previously existing and future Term Loan
Debt;

(ii) an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Term Loan Obligations must be designated as
an additional

 

41



--------------------------------------------------------------------------------

holder of Priority Obligations hereunder and must, prior to such designation,
sign and deliver on behalf of the holders or lenders of such Additional Term
Loan Obligations a Priority Confirmation Joinder, and, to the extent necessary
or appropriate to facilitate such transaction, a new collateral trust agreement
substantially similar to this Agreement, as in effect on the date hereof.

(iii) evidence that the Borrower has duly authorized, executed (if applicable)
and recorded (or caused to be recorded) in each appropriate governmental office
all relevant filings and recordations deemed necessary by the Borrower and the
holder of such Additional Term Loan Obligations, or its Priority Debt
Representative, to ensure that the Additional Term Loan Obligations are secured
by the Shared Collateral in accordance with the Term Loan Security Documents
(provided that such filings and recordings may be authorized, executed and
recorded following any incurrence on a post-closing basis if permitted by the
Term Loan Agent for such Additional Term Loan Obligations).

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Borrower or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Priority Debt Document.

(c) Each of the then-existing Collateral Trustee, Revolver Agent and the Term
Loan Agent shall be authorized to execute and deliver such documents and
agreements (including amendments or supplements to this Agreement) as such
holders, lenders, agent, trustee or other representative may reasonably request
to give effect to any such Replacement or any incurrence of Additional Term Loan
Obligations, it being understood that the Collateral Trustee, the Revolver Agent
and the Term Loan Agent or (if permitted by the terms of the applicable Priority
Debt Documents) the Grantors, without the consent of any other Priority Secured
Party or (in the case of the Grantors) one or more Priority Debt
Representatives, may amend, supplement, modify or restate this Agreement to the
extent necessary or appropriate to facilitate such amendments or supplements to
effect such Replacement or incurrence all at the expense of the Grantors. Upon
the consummation of such Replacement or incurrence and the execution and
delivery of the documents and agreements contemplated in the preceding sentence,
the holders or lenders of such indebtedness and any authorized agent, trustee or
other representative thereof shall be entitled to the benefits of this
Agreement.

Section 6.05 Amendments to Priority Debt Documents. (a) Prior to the Discharge
of Revolver Obligations, and except as permitted by the Revolving Loan
Documents, without the prior written consent of the Revolver Agent, no Term Loan
Document may be amended, supplemented, restated or otherwise modified and/or
refinanced or entered into to the extent such amendment, supplement, restatement
or modification and/or refinancing, or the terms of any new Term Loan Document
would (i) adversely affect the payment priority rights of the Revolver Secured
Parties or the rights of the Revolver Secured Parties to receive payments owing
pursuant to the Revolver Documents, (ii) modify any existing rights or confer
any additional rights on the Term Loan Agent or any other Term Loan Secured
Party in a manner adverse to the Revolver Secured Parties (including by
(A) increasing the interest rate or yields therein by more than 3% per annum,
(B) adding mandatory prepayments or shortening the maturity date therein, in
each case in contravention of the Revolver Credit Agreement), or (iii)

 

42



--------------------------------------------------------------------------------

contravene the provisions of this Agreement or the Revolver Credit Agreement
(including such that the Term Loan Obligations would no longer qualify as
permitted indebtedness under Section 10.1(s) of the Revolver Credit Agreement).

(b) The Term Loan Secured Parties agree to amend the Term Loan Credit Documents
as directed by the Revolver Agent, provided such amendment shall only amend the
Term Loan Documents to correspond to any revisions made to the Revolver Credit
Documents relating to the Shared Collateral; provided however, any amendment or
modification that requires the consent of all affected Term Loan Secured Parties
shall require the consent of all affected Term Loan Secured Parties.

(c) Nothing in this Agreement shall supersede the provisions set forth in
Section 10.1(s) of the Revolver Credit Agreement (or any successor provision
thereto).

(d) To the extent the consent of the Priority Lien Agent is required to an
amendment, supplement, restatement or other modification to the Second Lien
Intercreditor Agreement, such consent shall only be provided if both the
Revolver Agent and the Term Loan Agent agree in writing to such amendment,
supplement, restatement or other modifications.

Section 6.06 Legends. The Term Loan Agent acknowledges with respect to the Term
Loan Security Documents, that the Term Loan Documents (other than control
agreements to which the Collateral Trustee is a party), and each associated Term
Loan Security Document (other than control agreements to which the Collateral
Trustee is a party) granting any security interest in the Shared Collateral will
contain the appropriate legend set forth on Annex I or a legend in such other
form acceptable to the Revolver Agent.

Section 6.07 Term Loan Secured Parties Rights as Unsecured Creditors; Judgment
Lien Creditor. Both before and during an Insolvency or Liquidation Proceeding,
any of the Term Loan Secured Parties may take, or instruct the Collateral
Trustee, on their behalf, to take any actions and exercise any and all rights
that would be available to a holder of unsecured claims; provided, however, that
the Term Loan Secured Parties may not instruct the Collateral Trustee to take,
nor shall they take any of the actions prohibited by Section 5.01,
Section 5.05(a), Section 6.01 or Section 6.02 or any other provisions of this
Agreement; provided, further that in the event that any of the Collateral
Trustee or Term Loan Secured Parties becomes a judgment lien creditor in respect
of any Shared Collateral as a result of its enforcement of the Term Loan Secured
Patties’ rights as an unsecured creditor with respect to the Term Loan
Obligations, such judgment lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Revolver Obligations) as the Term
Loan Liens are subject to this Agreement.

Section 6.08 Postponement of Subrogation. The Term Loan Agent, for itself and on
behalf of each other Term Loan Secured Party, hereby agrees that no payment or
distribution to any Revolver Secured Party pursuant to the provisions of this
Agreement shall entitle any Term Loan Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Revolver Obligations shall
have occurred. Following the Discharge of Revolver Obligations, but subject to
the reinstatement as provided in Section 6.03, each Revolver Secured Party will
execute such documents, agreements, and instruments as any Term Loan Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person

 

43



--------------------------------------------------------------------------------

of an interest in the Revolver Obligations resulting from payments or
distributions to such Revolver Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Revolver Secured Party are paid by such
Person upon request for payment thereof.

Section 6.09 Acknowledgment by the Secured Debt Representatives. Each of the
Revolver Agent, for itself and on behalf of the other Revolver Secured Parties
and the Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, hereby acknowledges that this Agreement is a material inducement to
enter into a business relationship, that each has relied on this Agreement to
amend the Original Revolver Credit Agreement, to permit the incurrence of the
Term Loan Debt and to enter into the Original Term Loan Credit Agreement, as
applicable, and all documentation related thereto, and that each will continue
to rely on this Agreement in their related future dealings.

ARTICLE VII

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Section 7.01 General. Each of the Collateral Trustee and the Revolver Agent
agrees that if it shall at any time hold a Lien on any Shared Collateral that
can be perfected by the possession or control of such Collateral or of any
Account in which such Shared Collateral is held, and if such Shared Collateral
or any such Account is in fact in the possession or under the control of the
Collateral Trustee or the Revolver Agent, the Collateral Trustee or the Revolver
Agent, as the case may be, will serve as gratuitous bailee (a) in the case of
the Collateral Trustee, for the Revolver Agent and the Term Loan Agent and
(b) (a) in the case of the Revolver Agent, for the Collateral Trustee, for the
sole purpose of perfecting the Revolver Lien and the Term Loan Lien on such
Shared Collateral. It is agreed that the obligations of the Collateral Trustee
and the Revolver Agent and the rights of the Revolver Agent, the other Revolver
Secured Parties, the Term Loan Agent and the other Term Loan Secured Parties in
connection with any such bailment arrangement will be in all respects subject to
the provisions of Article IV. Notwithstanding anything to the contrary herein,
the Collateral Trustee and the Revolver Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the
Revolver Liens or the Term Loan Lien on any such Shared Collateral and shall
have no responsibility, duty, obligation or liability to the Revolver Agent, the
other Revolver Secured Parties, the Term Loan Agent or any other Term Loan
Secured Party or any other Person for such perfection or failure to perfect, it
being understood that the sole purpose of this Article is to enable the
Collateral Trustee to obtain a perfected Lien in such Shared Collateral to the
extent, if any, that such perfection results from the possession or control of
such Shared Collateral or any such Account by the Collateral Trustee or the
Revolving Agent. The Collateral Trustee or the Revolver Agent acting pursuant to
this Section 7.01 shall not have by reason of the Revolver Security Documents,
the Term Loan Security Documents, this Agreement or any other document or
theory, a fiduciary relationship in respect of any Revolver Agent, Revolver
Secured Party, the Term Loan Agent or any Term Loan Secured Party. Subject to
Section 6.03, from and after the Discharge of Revolver Obligations, the
Collateral Trustee and the Revolver Agent shall take all such actions in its
power as shall reasonably be requested by the Term Loan Agent (at the sole cost
and expense of the Grantors) to transfer possession or control of such Shared
Collateral or any such Account (in each case to the extent the Term Loan Agent
has a Lien on such Shared Collateral or Account after giving effect to any prior
or concurrent releases of Liens) to the Term Loan Agent for the benefit of all
Term Loan Secured Parties.

 

44



--------------------------------------------------------------------------------

Section 7.02 Deposit Accounts. Each of the Collateral Trustee and the Revolver
Agent will act as gratuitous bailee on behalf of (a) in the case of the
Collateral Trustee, the Revolver Agent and the Term Loan Agent and (b) in the
case of the Revolver Agent, the Collateral Trustee, for the purpose of
perfecting the Liens of the Revolver Secured Parties and the Term Loan Secured
Parties, respectively, in such Accounts and the cash and other assets therein as
provided in Section 7.01 (but will have no duty, responsibility or obligation to
the Revolver Secured Parties or the Term Loan Secured Parties (including,
without limitation, any duty, responsibility or obligation as to the maintenance
of such control, the effect of such arrangement or the establishment of such
perfection) except as set forth in the last sentence of this Section 7.02).
Unless the Term Loan Liens on such Shared Collateral shall have been or
concurrently are released, after the occurrence of Discharge of Revolver
Obligations, the Collateral Trustee and the Revolver Agent shall, at the request
of the Term Loan Agent, cooperate with the Grantors and the Term Loan Agent (at
the expense of the Grantors) in permitting control of any other Accounts to be
transferred to the Term Loan Agent (or for other arrangements with respect to
each such Accounts satisfactory to the Term Loan Agent to be made).

ARTICLE VIII

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

Section 8.01 Application of Proceeds. Prior to the Discharge of Revolver
Obligations, and regardless of whether an Insolvency or Liquidation Proceeding
has been commenced, Shared Collateral or Proceeds received or payable (x) in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Shared Collateral or (y) pursuant to a plan of
reorganization or similar dispositive restructuring plan, will be applied:

(a) first, to the payment of all amounts payable under this Agreement on account
of the Collateral Trustee’s fees and expenses and any reasonable legal fees,
costs and expenses or other liabilities of any kind incurred by the Collateral
Trustee or any co-trustee or agent of the Collateral Trustee in connection with
any Security Document, including but not limited to amounts necessary to provide
for the expenses of the Collateral Trustee in maintaining and disposing of the
Collateral (including, but not limited to, indemnification payments and
reimbursements);

(b) second, to the Revolver Agent for application to the Revolver Obligations in
accordance with the Revolver Documents, until the Discharge of the Revolver
Obligations has occurred,

(c) third, to the Term Loan Agent for application to the Term Loan Obligations
in accordance with the Term Loan Documents, until the Term Loan Obligations are
repaid in full and in cash, and

(d) fourth, to the Borrower or as otherwise required by the Second Lien
Intercreditor Agreement or by applicable law.

 

45



--------------------------------------------------------------------------------

Section 8.02 Determination of Amounts. Whenever a Priority Debt Representative
(other than the Collateral Trustee) shall be required, in connection with the
exercise of its (or the Collateral Trustee’s) rights or the performance of its
(or the Collateral Trustee’s) obligations hereunder, to determine the existence
or amount of any Revolver Obligations (or the existence of any commitment to
extend credit that would constitute Revolver Obligations), or Term Loan
Obligations, or the existence of any Lien securing any such obligations, or the
Shared Collateral subject to any such Lien, it may request that such information
be furnished to it in writing by the other Priority Debt Representative (other
than the Collateral Trustee) and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that if such
Priority Debt Representative shall fail or refuse reasonably promptly to provide
the requested information, the requesting Priority Debt Representative shall be
entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of the Borrower. Each Priority Debt Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to the Borrower or any of its subsidiaries, any Priority Secured Party
or any other Person as a result of such determination.

ARTICLE IX

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF GRANTORS; ETC.

Section 9.01 No Reliance; Information. The Revolver Secured Parties and the Term
Loan Secured Parties shall have no duty to disclose to any Term Loan Secured
Party or to any Revolver Secured Party, respectively, any information relating
to the Borrower or any of the other Grantors, or any other circumstance bearing
upon the risk of non-payment of any of the Revolver Obligations or the Term Loan
Obligations, respectively, that is known or becomes known to any of them or any
of their Affiliates. In the event any Revolver Secured Party or any Term Loan
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to, any Term Loan Secured Party or any
Revolver Secured Party, respectively, it shall be under no obligation (a) to
make, and shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (b) to
provide any additional information or to provide any such information on any
subsequent occasion or (c) to undertake any investigation.

Section 9.02 No Warranties or Liability.

(a) The Revolver Agent, for itself and on behalf of the other Revolver Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article X, neither the Term Loan Agent nor any other
Term Loan Secured Party has made any express or implied representation or
warranty, including with respect to the execution,

 

46



--------------------------------------------------------------------------------

validity, legality, completeness, collectability or enforceability of any of the
Term Loan Documents, the ownership of any Shared Collateral or the perfection or
priority of any Liens thereon.

(b) The Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article X, neither the Revolver Agent nor any other
Revolver Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Revolver Documents,
the ownership of any Shared Collateral or the perfection or priority of any
Liens thereon.

(c) The Revolver Agent and the other Revolver Secured Parties shall have no
express or implied duty to the Term Loan Agent or any other Term Loan Secured
Party and the Term Loan Agent and the other Term Loan Secured Parties shall have
no express or implied duty to the Revolver Agent or any other Revolver Secured
Party to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of a default or an event of default under any Revolver
Document and any Term Loan Document (other than, in each case, this Agreement),
regardless of any knowledge thereof which they may have or be charged with.

(d) The Term Loan Agent, for itself and on behalf of each other Term Loan
Secured Party hereby waives any claim that may be had against the Collateral
Trustee, the Revolver Agent or any other Revolver Secured Party arising out of
any actions which the Collateral Trustee, the Revolver Agent or such Revolver
Secured Party takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Shared Collateral, actions
with respect to the foreclosure upon, sale, release or depreciation of, or
failure to realize upon, any Shared Collateral, and actions with respect to the
collection of any claim for all or only part of the Revolver Obligations from
any account debtor, guarantor or any other party) in accordance with this
Agreement and the Revolver Documents and the transactions contemplated hereunder
and thereunder or the valuation, use, protection or release of any security for
such Revolver Obligations.

Section 9.03 Obligations Absolute. Subject in all respects to Section 4.01(c)
and Section 8.02, the payment priorities provided for herein and the respective
rights, interests, agreements and obligations hereunder of the Collateral
Trustee, the Revolver Agent and the other Revolver Secured Parties and the Term
Loan Agent and the other Term Loan Secured Parties shall remain in full force
and effect irrespective of:

(a) any lack of validity or enforceability of any Priority Debt Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including the Replacing of), all or any portion of the Revolver Obligations,
it being specifically acknowledged that a portion of the Revolver Obligations
consists or may consist of Indebtedness that is revolving in nature, and the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;

 

47



--------------------------------------------------------------------------------

(c) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Priority Debt Document;

(d) the securing of any Revolver Obligations or Term Loan Obligations with any
additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Shared Collateral or
any other collateral or any release of any guarantee securing any Revolver
Obligations or Term Loan Obligations;

(e) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor in respect of the
Revolver Obligations or the Term Loan Obligations.

Section 9.04 Grantors Consent. Each Grantor hereby consents to the provisions of
this Agreement and the intercreditor arrangements provided for herein and agrees
that the obligations of the Grantors under the Priority Debt Documents will in
no way be diminished or otherwise affected by such provisions or arrangements
(except as expressly provided herein).

ARTICLE X

REPRESENTATIONS AND WARRANTIES

Section 10.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to have a material adverse effect on the rights and
remedies of the parties hereto under this Agreement, (ii) will not violate any
applicable law or regulation or any order of any Governmental Authority or any
indenture, agreement or other instrument binding upon such party which could
reasonably be expected to have a material adverse effect on the rights and
remedies of the parties hereto under this Agreement and (iii) will not violate
the charter, by-laws or other organizational documents of such party.

Section 10.02 Representations and Warranties of Each Representative. Each of the
Revolver Agent and the Term Loan Agent represents and warrants to the other
parties hereto that it is authorized under the Original Revolver Credit
Agreement and the Original Term Loan Credit Agreement, as the case may be, to
enter into this Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) If to the Collateral Trustee, to it at:

MUFG Union Bank, N.A.

500 N. Akard, Suite 4200

Dallas, TX 75201

Attention: Randall Osterberg

Facsimile: (214) 922-4209

(b) if to the Revolver Agent, to it at:

MUFG Union Bank, N.A.

500 N. Akard, Suite 4200

Dallas, TX 75201

Attention: Randall Osterberg

Facsimile: (214) 922-4209

(c) if to the Term Loan Agent, to it at:

Deutsche Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 16th Floor

MS NYC60-1630

New York, New York 10005

Attention: Project Finance Agency Services. Chesapeake

Facsimile: (732) 578-4636

(d) if to any other Priority Debt Representative, to such address as specified
in the Priority Confirmation Joinder.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 11.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 11.01. As agreed to in writing among the Borrower, the Collateral

 

49



--------------------------------------------------------------------------------

Trustee, the Revolver Agent and the Term Loan Agent from time to time, notices
and other communications may also be delivered by e-mail to the e-mail address
of a representative of the applicable person provided from time to time by such
person.

Section 11.02 Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 11.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Except as provided in Section 6.04 no amendment or supplement to the
provisions of any Security Document will be effective without the approval of
the Collateral Trustee, the Required Priority Lenders, and the Borrower or any
other applicable Grantor party thereto, except that:

(i) any amendment or supplement that has the effect solely of:

(A) adding or maintaining Shared Collateral, securing Priority Obligations that
were otherwise permitted by the terms of the Priority Debt Documents to be
secured by the Shared Collateral or preserving, perfecting or establishing the
Liens thereon or the rights of the Collateral Trustee or any other Priority Debt
Representative therein;

(B) curing any ambiguity, omission, mistake, defect or inconsistency;

(C) providing for the assumption of the Borrower’s or any Grantor’s obligations
under any Priority Debt Document in the case of a merger or consolidation or
sale of all or substantially all of the properties or assets of the Borrower or
such Grantor to the extent permitted by the terms of the Priority Debt
Documents;

(D) making any change that would provide any additional rights or benefits to
the holders of Priority Obligations or the Collateral Trustee or that does not
adversely affect the legal rights under the Priority Debt Document of any holder
of Priority Obligations or the Collateral Trustee; or

(E) effecting any release of Shared Collateral otherwise permitted under the
Priority Debt Documents;

will become effective when executed and delivered by the Borrower or any other
applicable Grantor party thereto and the Collateral Trustee;

 

50



--------------------------------------------------------------------------------

(ii) no amendment or supplement that amends the provisions of this Section
11.02(b)(ii) or reduces, impairs or adversely affects the right of any holder of
Priority Obligations:

(A) to vote its outstanding Revolver Obligations as to any matter described as
subject to a direction by, or the agreement of, the Controlling Priority Debt
Representative or amends the definition of “Controlling Priority Debt
Representative,” “Discharge of Revolver Obligations”, “Revolver Debt,” “Revolver
Obligations,” “Required Revolver Lenders,” any other definition containing the
words “Revolver” therein or any other defined terms to the extent referenced or
implicated therein;

(B) to vote its outstanding Term Loan Debt as to any matter described as subject
to a direction by, or the agreement of, the Controlling Priority Debt
Representative or amends the definition of “Controlling Priority Debt
Representative”, “Discharge of Term Loan Obligations,” “Term Loan Debt,” “Term
Loan Obligations,” “Required Term Loan Lenders,” any other definition containing
the words “Term Loan” therein or any other defined terms to the extent
referenced or implicated therein;

(C) to share in the order of application described in Section 8.01 in the
proceeds of an Enforcement Action that has not been released in accordance with
the provisions described in Section 3.02 or Section 6.01; or

(D) to require that Liens securing Priority Obligations be released only as set
forth in the provisions described in Sections 3.02 or Section 6.01;

will become effective without the consent of (I) with respect to clause (A), the
Required Revolver Lenders, (II) with respect to clause (B), the Required Term
Loan Lenders and (III) with respect to clauses (C) and (D), the Required
Priority Lenders; and

(iii) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any other Priority Debt Representative or adversely affects the
rights of the Collateral Trustee or any other Priority Debt Representative,
respectively, in its individual capacity as such will become effective without
the consent of the Collateral Trustee or such other Priority Debt
Representative, respectively.

(c) Notwithstanding Section 11.02(b) but subject to Section 11.02(b)(ii) and
Section 11.02(b)(iii):

(i) any mortgage or other Security Document may be amended or supplemented with
the approval of the applicable Grantor (if otherwise required) and the
Collateral Trustee (acting at the written direction of the Controlling Priority
Debt Representative), unless such amendment or supplement would not be permitted
under the terms of this Agreement, the Second Lien Intercreditor Agreement or
any Priority Debt Document;

 

51



--------------------------------------------------------------------------------

(ii) any amendment or waiver of, or any consent under, any provision of any
Security Document that secures Priority Obligations will apply automatically to
any comparable provision of any comparable Security Document without the consent
of or notice to any holder of Priority Obligations and without any action by the
Borrower, any Grantor or any holder of Priority Obligations; and

(iii) any mortgage or other Security Document may be amended or supplemented
with the approval of the applicable Grantor (if otherwise required) and the
Collateral Trustee (but without the consent of or notice to any holder of
Priority Obligations and without any action by any holder of Priority
Obligations) (A) to cure any ambiguity, defect or inconsistency, or (B) to make
other changes that do not have an adverse effect on the validity of the Lien
created thereby or the rights or interests of the Persons secured thereby.

Section 11.03 Actions Upon Breach; Specific Performance. (a) Prior to the
Discharge of Revolver Obligations, if any Term Loan Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Grantor or the Shared Collateral, such Grantor, with the prior written
consent of the Revolver Agent, may interpose as a defense or dilatory plea the
making of this Agreement, and the Collateral Trustee and any Revolver Secured
Party may intervene and interpose such defense or plea in its or their name or
in the name of such Grantor.

(b) Prior to the Discharge of Revolver Obligations, should any Term Loan Secured
Party, contrary to this Agreement, in any way take, attempt to or threaten to
take any action with respect to the Shared Collateral (including any attempt to
realize upon or enforce any remedy with respect to this Agreement), or take any
other action in violation of this Agreement or fail to take any action required
by this Agreement, the Collateral Trustee, the Revolver Agent or any other
Revolver Secured Party (in its own name or in the name of the relevant Grantor)
or the relevant Grantor, with the prior written consent of the Revolver Agent,
(A) may obtain relief against such Term Loan Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Term Loan Agent on behalf of each Term Loan Secured
Party that (I) the Revolver Secured Parties’ damages from its actions may at
that time be difficult to ascertain and may be irreparable, and (II) each Term
Loan Secured Party waives any defense that the Grantors and/or the Revolver
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages, and (B) shall be entitled to damages, as well as reimbursement for
all reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement.

Section 11.04 Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Priority Secured Parties, all of whom are intended
to be bound by, and to be third party beneficiaries of, this Agreement.

Section 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

52



--------------------------------------------------------------------------------

Section 11.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Section 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 11.08 Governing Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 11.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 11.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

53



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 11.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 11.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Priority Debt
Documents, the provisions of this Agreement shall control.

Section 11.12 Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
distinct and separate relative rights of the Collateral Trustee, the Revolver
Secured Parties and the Term Loan Secured Parties. None of the Borrower, any
other Grantor or any other creditor thereof shall have any rights hereunder,
except as expressly provided in this Agreement (provided that nothing in this
Agreement (other than Section 6.01, Section 6.02, or Section 6.05) is intended
to or will amend, waive or otherwise modify the provisions of the Original
Revolver Credit Agreement or the Original Term Loan Credit Agreement, as
applicable), and except as expressly provided in this Agreement neither the
Borrower nor any other Grantor may rely on the terms hereof (other than Section
6.01, Section 6.02, Section 6.04, or Section 6.05, ARTICLE VII, ARTICLE IX and
ARTICLE XI). Nothing in this Agreement is intended to or shall impair the
obligations of the Borrower or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Priority Debt Documents as and
when the same shall become due and payable in accordance with their
terms. Notwithstanding anything to the contrary herein or in any Priority Debt
Document, the Grantors shall not be required to act or refrain from acting
pursuant to this Agreement, any Revolver Document or any Term Loan Document with
respect to any Shared Collateral in any manner that would cause a default under
any Revolver Document.

Section 11.13 Certain Terms Concerning the Revolver Agent and the Term Loan
Agent. Neither the Revolver Agent nor the Term Loan Agent shall have any
liability or responsibility for the actions or omissions of any other Priority
Secured Party, or for any other Priority Secured Party’s compliance with (or
failure to comply with) the terms of this Agreement. Neither the Revolver Agent
or the Term Loan Agent shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Priority Secured Party (or the
Borrower) any amounts in violation of the terms of this Agreement, so long as
the Revolver Agent or the Term Loan Agent, as the case may be, is acting in good
faith. Each party hereto hereby acknowledges and agrees that each of the
Revolver Agent and the Term Loan Agent is entering into this Agreement solely in
its capacity under the Revolver Documents and the Term Loan Documents,
respectively, and not in its individual capacity. The Revolver Agent shall not
be deemed to owe any fiduciary duty to the Term Loan Agent or any other Term
Loan Secured Party and the Term

 

54



--------------------------------------------------------------------------------

Loan Agent shall not be deemed to owe any fiduciary duty to the Revolver Agent
or any other Revolver Secured Party. Nothing herein shall be deemed to modify
the terms of the Revolver Documents or Term Loan Documents, as applicable,
governing the standard of care as between the Revolver Agent and the other
Revolver Secured Parties and the Term Loan Agent and the other Term Loan Secured
Parties, respectively.

Section 11.14 Authorization of Secured Agents. By accepting the benefits of this
Agreement and the other Revolver Security Documents, each Revolver Secured Party
authorizes the Revolver Agent to enter into this Agreement and to act on its
behalf hereunder and in connection herewith. By accepting the benefits of this
Agreement and the other Term Loan Security Documents, each Term Loan Secured
Party authorizes the Term Loan Agent to enter into this Agreement and to act on
its behalf hereunder and in connection herewith.

Section 11.15 Further Assurances. Each of the Collateral Trustee, for itself,
the Revolver Agent, for itself and on behalf of the other Revolver Secured Party
and the Term Loan Agent, for itself and on behalf of the other Term Loan Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Collateral
Trustee, the Revolver Agent or the Term Loan Agent may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.

Section 11.16 Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Priority Secured Parties. None of the Priority Secured
Parties nor any of their respective directors, officers, agents or employees
shall be responsible to any other Priority Secured Party or to any other Person
for any Grantor’s solvency, financial condition or ability to repay the Revolver
Obligations or the Term Loan Obligations, or for statements of any Grantor, oral
or written, or for the validity, sufficiency or enforceability of the Revolver
Documents or the Term Loan Documents, or any security interests granted by any
Grantor to any Priority Secured Party in connection therewith. Each Priority
Secured Party, as applicable, has entered into its respective financing
agreements with the Grantors based upon its own independent investigation, and
neither of the Revolver Agent nor the Term Loan Agent makes any warranty or
representation to the other Priority Debt Representatives or the Priority
Secured Parties for which it acts as agent nor does it rely upon any
representation of the other agents or the Priority Secured Parties for which it
acts as agent with respect to matters identified or referred to in this
Agreement.

Section 11.17 Grantors and Additional Grantors. Each Grantor represents and
warrants that it has duly executed and delivered this Agreement. The Borrower
will cause each subsidiary of the Borrower that hereafter becomes a Grantor or
is required by any Priority Debt Document to become a party to this Agreement to
become a party to this Agreement, for all purposes of this Agreement, by causing
such Person to execute and deliver to the Collateral Trustee a Collateral Trust
Joinder, whereupon such Person will be bound by the terms hereof to the same
extent as if it had executed and delivered this Agreement as of the date
hereof. The Borrower shall promptly provide each Priority Debt Representative
with a copy of each Collateral Trust Joinder executed and delivered pursuant to
this Section 11.17; provided that the

 

55



--------------------------------------------------------------------------------

failure to so deliver a copy of the Collateral Trust Joinder to any then
existing Priority Debt Representative shall not affect the inclusion of such
Person as a Grantor if the other requirements of this Section 11.17 are complied
with.

Section 11.18 Compensation; Expenses. The Grantors jointly and severally agree
to pay, promptly upon demand:

(a) such compensation to the Collateral Trustee and its agents including
attorneys as the Borrower and the Collateral Trustee may agree in writing from
time to time;

(b) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents including attorneys in the preparation, execution, delivery, filing,
recordation, administration or enforcement of this Agreement or any other
Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

(c) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Priority Debt Representative
incurred in connection with the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Security Documents or any consent, amendment, waiver or other modification
relating hereto or thereto and any other document or matter requested by the
Borrower or any Grantor;

(d) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and title
insurance premiums;

(e) all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;
and

(f) after the occurrence of any default under a Priority Debt Document, all
costs and expenses incurred by the Collateral Trustee, its agents and any
Priority Debt Representative in connection with any Enforcement Action subject
to the Security Documents or any interest, right, power or remedy of the
Collateral Trustee or in connection with any Enforcement Action or the proof,
protection, administration or resolution of any claim based upon the Priority
Obligations in any Insolvency or Liquidation Proceeding, including all fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Trustee, its agents or the
Priority Debt Representatives.

The agreements in this Section 11.18 will survive repayment of all other
Priority Obligations and the removal or resignation of the Collateral Trustee
and termination of this Agreement.

 

56



--------------------------------------------------------------------------------

Section 11.19 Indemnity.

(a) The Grantors jointly and severally agree to defend, indemnify, pay and hold
harmless the Collateral Trustee, each Priority Debt Representative, each
Priority Debt Secured Party and each of their respective Affiliates and each and
all of the directors, officers, partners, trustees, employees, attorneys and
agents, and (in each case) their respective heirs, representatives, successors
and assigns (each of the foregoing, an “Indemnitee”) from and against any and
all Indemnified Liabilities; provided that no Indemnitee will be entitled to
indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. THIS INDEMNITY COVERS ORDINARY
NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.

(b) All amounts due under this Section 11.19 will be payable within 10 days upon
written demand.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 11.19(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(d) Each Grantor agrees not to assert any claim against any Indemnitee, on any
theory of liability, for any lost profits or special, indirect or consequential
damages or (to the fullest extent a claim for punitive damages may lawfully be
waived) any punitive damages arising out of, in connection with, or as a result
of, this Agreement or any other Priority Debt Document or any agreement or
instrument or transaction contemplated hereby or relating in any respect to any
Indemnified Liability, and each of the Grantors hereby forever waives, releases
and agrees not to sue upon any claim for any such lost profits or special,
indirect, consequential or (to the fullest extent lawful) punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(e) The agreements in this Section 11.19 will survive repayment of all other
Priority Obligations and the removal or resignation of the Collateral Trustee
and termination of this Agreement.

[Signature Pages Follow]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MUFG UNION BANK, N.A., as Collateral Trustee By:  

/s/ CARL STUTZMAN

  Name:   Carl Stutzman   Title:   Managing Director Global Head

Signature Page to Collateral Trust Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Revolver Agent for the Revolver Secured Parties By:  

/s/ CARL STUTZMAN

  Name:   Carl Stutzman   Title:   Managing Director Global Head

 

Signature Page to Collateral Trust Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Term Loan Agent for the Term Loan
Secured Parties By:   Deutsche Bank National Trust Company By:  

/s/ ROBERT S. PESCHLER

  Name:   Robert S. Peschler   Title:   Vice President By:  

/s/ RODNEY GAUGHAN

  Name:   Rodney Gaughan   Title:   Vice President

 

Signature Page to Collateral Trust Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CHESAPEAKE ENERGY CORPORATION By:  

/s/ DOMENIC J. DELL’OSSO, JR.

  Name:   Domenic J. Dell’Osso, Jr.   Title:   Executive Vice President and
Chief Financial Officer THE GRANTORS LISTED ON SCHEDULE I HERETO By:  

/s/ ERIK S. FARES

  Name:   Erik S. Fares   Title:   Vice President and Treasurer of each
Guarantor

 

Signature Page to Collateral Trust Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Grantors

CHESAPEAKE EXPLORATION, L.L.C.

CHESAPEAKE APPALACHIA, L.L.C.

CHESAPEAKE E&P HOLDING CORPORATION

CHESAPEAKE ENERGY LOUISIANA CORPORATION

CHESAPEAKE NG VENTURES CORPORATION

CHK ENERGY HOLDINGS, INC.

SPARKS DRIVE SWD, INC.

WINTER MOON ENERGY CORPORATION

CHESAPEAKE AEZ EXPLORATION, L.L.C.

CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C.

CHESAPEAKE ENERGY MARKETING, L.L.C.

CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.

CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C.

CHESAPEAKE OPERATING, L.L.C., on behalf of itself and as general partner of
CHESAPEAKE LOUISIANA, L.P.

CHESAPEAKE PLAINS, LLC

CHESAPEAKE PLAZA, L.L.C.

CHESAPEAKE ROYALTY, L.L.C.

CHESAPEAKE VRT, L.L.C.

CHK-MAC, L.L.C.

CHK UTICA, L.L.C.

COMPASS MANUFACTURING, L.L.C.

EMLP, L.L.C., on behalf of itself and as general partner of EMPRESS LOUISIANA
PROPERTIES, L.P.

EMPRESS, L.L.C.

GSF, L.L.C.

MC LOUISIANA MINERALS, L.L.C.

MC MINERAL COMPANY, L.L.C.

MIDCON COMPRESSION, L.L.C.

NOMAC SERVICES, L.L.C.

NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C.

 

Schedule I - 1



--------------------------------------------------------------------------------

EXHIBIT A

to Collateral Trust Agreement

[FORM OF]

PRIORITY CONFIRMATION JOINDER

Reference is made to the Collateral Trust Agreement, dated as of August 23, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among MUFG UNION
BANK, N.A., as the Collateral Trustee (as defined therein), MUFG UNION BANK,
N.A., as Revolver Agent for the Revolver Secured Parties (as defined therein),
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Term Loan Agent for the Term Loan
Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Collateral Trust Agreement. This Priority Confirmation Joinder
is being executed and delivered pursuant to Section 6.04[(a)][(b)] of the
Collateral Trust Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Revolver/Term Loan/Additional Term Loan] Obligations under
the Collateral Trust Agreement.

1. Joinder. The undersigned, [                    ], a [                    ],
(the “New Representative”) as [trustee] [collateral trustee] [administrative
agent] [collateral agent] under that certain [describe applicable indenture,
credit agreement or other document governing the Revolver Substitute Credit
Facility, Term Loan Substitute Credit Facility or Additional Term Loan Credit
Facility] hereby:

(a) represents that the New Representative has been authorized to become a party
to the Collateral Trust Agreement on behalf of the [Revolver Secured Parties
under a Revolver Substitute Credit Facility] [Term Loan Secured Parties under
the Term Loan Substitute Credit Facility] [Additional Term Loan Secured Parties
under the Additional Term Loan Credit Facility] as [a Revolver Agent under a
Revolver Substitute Credit Facility] [a Term Loan Agent under a Term Loan
Substitute Facility or Additional Term Loan Credit Facility] under the
Collateral Trust Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Collateral
Trust Agreement shall be as follows:

[Address];

2. Priority Confirmation.

[Option A: to be used if additional debt constitutes replacement Priority Debt]
The undersigned New Representative, on behalf of itself and each Priority
Secured Party for which the undersigned is acting as Priority Debt
Representative hereby agrees, for the benefit of all

 

Exhibit A - 1



--------------------------------------------------------------------------------

Priority Secured Parties and each future Priority Debt Representative, and as a
condition to being treated as Priority Obligations under the Collateral Trust
Agreement, that the New Representative is bound by the provisions of the
Collateral Trust Agreement including the provisions relating to the order of
application of proceeds from enforcement of Revolver Liens and Term Loan Liens.
[or]

[Option B: to be used if additional debt constitutes Term Loan Substitute Credit
Facility or Additional Term Loan Credit Facility] The undersigned New
Representative, on behalf of itself and each holder of Obligations in respect of
the Series of Term Loan Debt that constitutes a [Term Loan Substitute
Facility][Additional Term Loan Credit Facility] for which the undersigned is
acting as Term Loan Agent hereby agrees, for the benefit of all Priority Secured
Parties and each future Priority Debt Representative, and as a condition to
being treated as Priority Obligations under the Intercreditor Agreement, that:

(a) all Term Loan Obligations will be and are secured equally and ratably by all
Term Loan Liens at any time granted by the Borrower or any other Grantor to
secure any Obligations in respect of such Term Loan Debt, whether or not upon
property otherwise constituting Shared Collateral for such Term Loan Debt, and
that all such Term Loan Liens will be enforceable by the Collateral Trustee, on
behalf of the Term Loan Agent, with respect to such Term Loan Debt for the
benefit of all Term Loan Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Term Loan Debt for which the undersigned is acting as Term Loan Agent
are bound by the provisions of the Collateral Trust Agreement, including the
provisions relating to the order of application of proceeds from enforcement of
Revolver Liens and Term Loan Liens; and

(c) the New Representative and each holder of Obligations in respect of the
Series of Term Loan Debt for which the undersigned is acting as Term Loan Agent
appoints the Collateral Trustee and consents to the terms of the Collateral
Trust Agreement and the performance by the Collateral Trustee of, and directs
the Collateral Trustee to perform, its obligations under the Collateral Trust
Agreement, together with all such powers as are reasonably incidental thereto.

3. The New Representative

4. Full Force and Effect of Collateral Trust Agreement. Except as expressly
supplemented hereby, the Collateral Trust Agreement shall remain in full force
and effect.

5. Governing Law and Miscellaneous Provisions. The provisions of Article XI of
the Collateral Trust Agreement will apply with like effect to this Priority
Confirmation Joinder.

6. Expenses. The Borrower agrees to reimburse each Priority Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

Exhibit A - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[            ], 20[    ].

 

[insert name of New Representative]

By:

 

 

Name:  

 

Title:  

 

The Revolver Agent hereby acknowledges receipt of this Priority Confirmation
Joinder:

 

[                    ]

as Revolver Agent

By:

 

 

Name:  

 

Title:  

 

The Term Loan Agent hereby acknowledges receipt of this Priority Confirmation
Joinder:

 

[                    ]

as Term Loan Agent

By:

 

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Priority Confirmation
Joinder:

 

[                    ]

as Collateral Trustee

By:

 

 

Name:  

 

Title:  

 

 

Exhibit A - 3



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: CHESAPEAKE ENERGY CORPORATION, as Borrower By:  

 

Name:  

 

Title:  

 

 

Exhibit A - 4



--------------------------------------------------------------------------------

Acknowledged by: THE OTHER GRANTORS
LISTED ON SCHEDULE I HERETO By:  

 

Name:  

 

Title:  

 

 

Exhibit A - 5



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

Collateral Trust Agreement

Grantors

 

Exhibit A - 6



--------------------------------------------------------------------------------

EXHIBIT B

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST JOINDER

Reference is made to the Collateral Trust Agreement, dated as of August 23, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among MUFG UNION
BANK, N.A., as collateral trustee for the Revolver Secured Parties and the Term
Loan Secured Parties, each as referred to therein (in such capacity, the
“Collateral Trustee”), MUFG UNION BANK, N.A., as administrative agent for the
Revolver Secured Parties referred to herein (in such capacity, and together with
its successors and assigns in such capacity, the “Original Revolver Agent”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for the Term Loan
Secured Parties referred to therein (in such capacity, and together with its
successors in such capacity, the “Original Term Loan Agent”) and acknowledged
and agreed by Chesapeake Energy Corporation, an Oklahoma corporation (the
“Borrower”), and the other Grantors party hereto. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 11.17 of the Collateral Trust Agreement.

1. Joinder. The undersigned,                     , a                     ,
hereby agrees to become party as a Grantor under the Collateral Trust Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Collateral Trust Agreement as fully as if the undersigned had
executed and delivered the Collateral Trust Agreement as of the date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Article XI of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
            , 20    .

 

[                                         ]

By:

 

Name:

 

Title:

 

 

Exhibit B - 1



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Shared
Collateral pledged by the new Grantor:

 

[                                         ]

By:  

 

Name:  

 

Title:  

 

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

to Collateral Trust Agreement

Part A: Revolver Security Documents

 

1. Mortgage, Open-End Mortgage, Multiple Indebtedness Mortgage, Line of Credit
Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement from CHK Utica, L.L.C.,
Chesapeake-Clements Acquisition, L.L.C., Chesapeake Appalachia, L.L.C.,
Chesapeake Exploration, L.L.C., Chesapeake Land Development Company, L.L.C.,
Chesapeake Royalty, L.L.C., Empress, L.L.C., GSF, L.L.C., MC Louisiana Minerals,
L.L.C., MC Mineral Company, L.L.C., Chesapeake Louisiana, L.P., and Empress
Louisiana Properties, L.P., collectively, as Trustor to Randall Osterberg, as
Trustee for the benefit of MUFG Union Bank, N.A., as Mortgagee and
Administrative Agent dated as of November 24, 2015, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Bienville Parish, Louisiana   #20152869   12/23/15 Bossier Parish, Louisiana  
#1134497   12/23/15 Caddo Parish, Louisiana   #2580190   1/1/16 DeSoto Parish,
Louisiana   #734133, MOB 554, Page 1   12/28/15 Red River Parish, Louisiana  
#237739, MOB 212, Page 445   12/23/15 Sabine Parish, Louisiana   #454139, MOB
487, Page 500   1/4/16 Belmont County, Ohio   #201500015931, Volume 592, Page
930   12/29/15 Carroll County, Ohio   #201600000067, Book 115, Page 475   1/8/16
Columbiana County, Ohio   #2015-00014216, Book 2135, Page 422   12/31/15
Harrison County, Ohio   #201600000001, Book 235, Page 2349   1/4/16 Jefferson
County, Ohio   #307124, Volume 1175, Page 137   12/29/15 Mahoning County, Ohio  
#201500030512, Book 6161, Page 1481   12/29/15 Alfalfa County, Oklahoma   Book
787, Page 627   12/31/15 Beckham County, Oklahoma   Book 2208, Page 160  
12/31/15 Caddo County, Oklahoma   Volume 2990, Page 1   1/4/16

 

Exhibit C - 1



--------------------------------------------------------------------------------

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Custer County, Oklahoma   Book 1693, Page 479   12/31/15 Dewey County, Oklahoma
  Book 1589, Page 238   1/4/16 Grady County, Oklahoma   Book 4996, Page 228  
12/31/15 Woods County, Oklahoma   Book 1234, Page 170   1/5/16 Bradford County,
Pennsylvania   #2016-01577   2/9/16 Clinton County, Pennsylvania   #2016-00179  
1/14/16 Lycoming County, Pennsylvania   #201600000091, Book 8827, Page 105  
1/6/16 Sullivan County, Pennsylvania   #2016-00017   1/7/16 Susquehanna County,
Pennsylvania   #201601002   2/4/16 Wyoming County, Pennsylvania   #2015-4438  
12/31/15 Atascosa County, Texas   #167765   1/4/16 Dallas County, Texas  
#201500344404   12/31/15 Dimmit County, Texas   Volume 560, Page 431   1/7/16
Frio County, Texas   Volume 194, Page 808   1/4/16 Hemphill County, Texas  
Volume 796, Page 304   1/4/16 Hood County, Texas   #2015-0013805   12/31/15
Johnson County, Texas   #2015-29015   12/31/15 LaSalle County, Texas   Volume
903, Page 1   1/13/16 Lipscomb County, Texas   Volume 557, Page 152   1/4/16
McMullen County, Texas   Volume 117, Page 204   1/5/16 Ochiltree County, Texas  
#2016-009   1/4/16

 

Exhibit C - 2



--------------------------------------------------------------------------------

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Tarrant County, Texas   #D215291009   12/31/15 Webb County, Texas   Volume 3905,
Page 348   12/31/15 Wheeler County, Texas   Volume 709, Page 856   1/5/16

 

2. UCC Financing Statement with Empress Louisiana Properties, L.P., et al, as
Debtors and MUFG Union Bank, N.A., as Secured Party, covering fixtures and
as-extracted collateral with respect to item #1 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Bienville Parish, Louisiana   #07-128315   12/30/15

 

3. UCC Financing Statement with Empress Louisiana Properties, L.P., as Debtor
and MUFG Union Bank, N.A., as Secured Party, with respect to item #1 above,
filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Texas Secretary of State   #16-0002075829   1/19/16; amended on 2/18/16 by
#16-00053362 to complete Exhibit A with county recording information

 

4. UCC Financing Statement with CHK Utica, L.L.C., as Debtor and MUFG Union
Bank, N.A., as Secured Party, with respect to item #1 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Delaware Secretary of State   #2016 0284123   1/14/16; amended on 2/18/16 by
#20160974392 to complete Exhibit A with county recording information

 

Exhibit C - 3



--------------------------------------------------------------------------------

5. UCC Financing Statement with Chesapeake-Clements Acquisition, L.L.C., as
Debtor and MUFG Union Bank, N.A., as Secured Party, with respect to item #1
above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045730   1/14/16; amended on 2/18/16 by
#20160218020163550 to complete Exhibit A with county recording information

 

6. UCC Financing Statement with Chesapeake Appalachia, L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #1 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045720   1/14/16; amended on 2/18/16 by
#20160218020163600 to complete Exhibit A with county recording information

 

7. UCC Financing Statement with Chesapeake Exploration L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #1 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045710   1/14/16; amended on 2/18/16 by
#20160218020163590 to complete Exhibit A with county recording information

 

8. UCC Financing Statement with Chesapeake Land Development Company, L.L.C., as
Debtor and MUFG Union Bank, N.A., as Secured Party, with respect to item #1
above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045700   1/14/16; amended on 2/18/16 by
#20160218020163580 to complete Exhibit A with county recording information

 

Exhibit C - 4



--------------------------------------------------------------------------------

9. UCC Financing Statement with Chesapeake Royalty, L.L.C., as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #1 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045690   1/14/16; amended on 2/18/16 by
#20160218020163560 to complete Exhibit A with county recording information

 

10. UCC Financing Statement with Empress, L.L.C., as Debtor and MUFG Union Bank,
N.A., as Secured Party, with respect to item #1 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045680   1/14/16; amended on 2/18/16 by
#20160218020163540 to complete Exhibit A with county recording information

 

11. UCC Financing Statement with GSF, L.L.C., as Debtor and MUFG Union Bank,
N.A., as Secured Party, with respect to item #1 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045670   1/14/16; amended on 2/18/16 by
#20160218020163530 to complete Exhibit A with county recording information

 

12. UCC Financing Statement with MC Louisiana Minerals, L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #1 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045660   1/14/16; amended on 2/18/16 by
#20160218020163520 to complete Exhibit A with county recording information

 

Exhibit C - 5



--------------------------------------------------------------------------------

13. UCC Financing Statement with MC Mineral Company, L.L.C., as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #1 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045650   1/14/16; amended on 2/18/16 by
#20160218020163510 to complete Exhibit A with county recording information

 

14. UCC Financing Statement with Chesapeake Louisiana, L.P, as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #1 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160114020045640   1/14/16; amended on 2/18/16 by
#20160218020163570 to complete Exhibit A with county recording information

 

15. Mortgage, Open-End Mortgage, Multiple Indebtedness Mortgage, Line of Credit
Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement from CHK Utica, L.L.C.,
Chesapeake-Clements Acquisition, L.L.C., Chesapeake Appalachia, L.L.C.,
Chesapeake Exploration, L.L.C., Chesapeake Land Development Company, L.L.C.,
Chesapeake Royalty, L.L.C., Empress, L.L.C., GSF, L.L.C., MC Louisiana Minerals,
L.L.C., MC Mineral Company, L.L.C., Chesapeake Louisiana, L.P., and Empress
Louisiana Properties, L.P., collectively, as Trustor to Randall Osterberg, as
Trustee for the benefit of MUFG Union Bank, N.A., as Mortgagee and
Administrative Agent dated as of April 7, 2016, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Caddo Parish, Louisiana   #2594171   4/26/16 DeSoto Parish, Louisiana   #736047,
MOB 563, Page 585   4/14/16 Caddo County, Oklahoma   Volume 3000, Page 259  
4/14/16 Woods County, Oklahoma   Book 1241, Page 1   4/13/16 Bradford County,
Pennsylvania   #201606365   4/25/16

 

Exhibit C - 6



--------------------------------------------------------------------------------

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Wyoming County, Pennsylvania   #2016-0978   4/13/16 Dimmit County, Texas  
Volume 566, Page 754   4/20/16 McMullen County, Texas   Volume 121, Page 12  
4/14/16 Tarrant County, Texas   #D216075836   4/13/16 Webb County, Texas  
Volume 4035, Page 1   4/22/16

 

16. UCC Financing Statement with Empress Louisiana Properties, L.P., et al, as
Debtors and MUFG Union Bank, N.A., as Secured Party, covering fixtures and
as-extracted collateral with respect to item #15 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Bienville Parish, Louisiana   #07-128405   4/14/16

 

17. UCC Financing Statement with Empress Louisiana Properties, L.P., as Debtor
and MUFG Union Bank, N.A., as Secured Party, with respect to item #15 above,
filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Texas Secretary of State   #16-0011854844   4/12/16; amended on 5/10/16 by
#16-00152242 to complete Exhibit A with county recording information

 

18. UCC Financing Statement with CHK Utica, L.L.C., as Debtor and MUFG Union
Bank, N.A., as Secured Party, with respect to item #15 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Delaware Secretary of State   #2016 2160875   4/12/16; amended on 5/10/16 by
#20162793626 to complete Exhibit A with county recording information

 

Exhibit C - 7



--------------------------------------------------------------------------------

19. UCC Financing Statement with Chesapeake-Clements Acquisition, L.L.C., as
Debtor and MUFG Union Bank, N.A., as Secured Party, with respect to item #15
above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371380   4/12/16; amended on 5/10/16 by
#20160510020486530 to complete Exhibit A with county recording information

 

20. UCC Financing Statement with Chesapeake Appalachia, L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #15 above, filed
as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371390   4/12/16; amended on 5/10/16 by
#20160510020486520 to complete Exhibit A with county recording information

 

21. UCC Financing Statement with Chesapeake Exploration L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #15 above, filed
as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371400   4/12/16; amended on 5/10/16 by
#20160510020486510 to complete Exhibit A with county recording information

 

22. UCC Financing Statement with Chesapeake Land Development Company, L.L.C., as
Debtor and MUFG Union Bank, N.A., as Secured Party, with respect to item #15
above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371410   4/12/16; amended on 5/10/16 by
#20160510020486500 to complete Exhibit A with county recording information

 

Exhibit C - 8



--------------------------------------------------------------------------------

23. UCC Financing Statement with Chesapeake Royalty, L.L.C., as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #15 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371420   4/12/16; amended on 5/10/16 by
#20160510020486540 to complete Exhibit A with county recording information

 

24. UCC Financing Statement with Empress, L.L.C., as Debtor and MUFG Union Bank,
N.A., as Secured Party, with respect to item #15 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371430   4/12/16; amended on 5/10/16 by
#20160510020486460 to complete Exhibit A with county recording information

 

25. UCC Financing Statement with GSF, L.L.C., as Debtor and MUFG Union Bank,
N.A., as Secured Party, with respect to item #15 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371440   4/12/16; amended on 5/10/16 by
#20160510020486490 to complete Exhibit A with county recording information

 

26. UCC Financing Statement with MC Louisiana Minerals, L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #15 above, filed
as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371450   4/12/16; amended on 5/10/16 by
#20160510020486480 to complete Exhibit A with county recording information

 

Exhibit C - 9



--------------------------------------------------------------------------------

27. UCC Financing Statement with MC Mineral Company, L.L.C., as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #15 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371460   4/12/16; amended on 5/10/16 by
#20160510020486470 to complete Exhibit A with county recording information

 

28. UCC Financing Statement with Chesapeake Louisiana, L.P, as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #15 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160412020371470   4/12/16; amended on 5/10/16 by
#20160510020486550 to complete Exhibit A with county recording information

 

29. Mortgage, Open-End Mortgage, Multiple Indebtedness Mortgage, Line of Credit
Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security
Agreement, Fixture Filing and Financing Statement from CHK Utica, L.L.C.,
Chesapeake-Clements Acquisition, L.L.C., Chesapeake Appalachia, L.L.C.,
Chesapeake Exploration, L.L.C., Chesapeake Land Development Company, L.L.C.,
Chesapeake Royalty, L.L.C., Empress, L.L.C., GSF, L.L.C., MC Louisiana Minerals,
L.L.C., MC Mineral Company, L.L.C., Chesapeake Louisiana, L.P., and Empress
Louisiana Properties, L.P., collectively, as Trustor to Randall Osterberg, as
Trustee for the benefit of MUFG Union Bank, N.A., as Mortgagee and
Administrative Agent dated as of May 2, 2016, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Carroll County, Ohio   #201600001785, Book 117, Page 1523   5/16/16

 

Exhibit C - 10



--------------------------------------------------------------------------------

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Columbiana County, Ohio   #2016-00004465, Book 2155, Page 633   5/16/16 Harrison
County, Ohio   #201600001449, Book 239, Page 2094   5/17/16 Jefferson County,
Ohio   #310373, Volume 1191, Page 746   5/16/16 Bradford County, Pennsylvania  
#2016-07843   5/23/16 Sullivan County, Pennsylvania   #201600910   5/23/16
Wyoming County, Pennsylvania   #2016-1363   5/19/16 Dallas County, Texas  
#201600133275   5/18/16 Dimmit County, Texas   Volume 569, Page 323, #41643  
5/18/16 Ellis County, Texas   #1613025   5/16/16 Frio County, Texas   Volume
201, Page 545   5/16/16 Johnson County, Texas   #2016-11751   5/23/16 LaSalle
County, Texas   Volume 918, Page 65, #00122369   5/17/16 Tarrant County, Texas  
#D216102613   5/16/16 Webb County, Texas   Volume 4050, Page 539, #1265344  
5/23/16 Converse County, Wyoming   #1050089, Book 1585, Page 587   5/23/16

 

30. UCC Financing Statement with Empress Louisiana Properties, L.P., as Debtor
and MUFG Union Bank, N.A., as Secured Party, with respect to item #29 above,
filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Texas Secretary of State   #16-0015076925   5/9/16; amended on 7/7/16 by
#16-00223406 to complete Exhibit A with county recording information

 

Exhibit C - 11



--------------------------------------------------------------------------------

31. UCC Financing Statement with CHK Utica, L.L.C., as Debtor and MUFG Union
Bank, N.A., as Secured Party, with respect to item #29 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Delaware Secretary of State   #2016 2765947   5/9/16; amended on 7/6/16 by
#20164069447 to complete Exhibit A with county recording information

 

32. UCC Financing Statement with Chesapeake-Clements Acquisition, L.L.C., as
Debtor and MUFG Union Bank, N.A., as Secured Party, with respect to item #29
above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485070   5/10/16; amended on 7/7/16 by
#20160707020709660 to complete Exhibit A with county recording information

 

33. UCC Financing Statement with Chesapeake Appalachia, L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #29 above, filed
as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485080   5/10/16; amended on 7/7/16 by
#20160707020709610 to complete Exhibit A with county recording information

 

34. UCC Financing Statement with Chesapeake Exploration L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #29 above, filed
as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485090   5/10/16; amended on 7/7/16 by
#20160707020709620 to complete Exhibit A with county recording information

 

Exhibit C - 12



--------------------------------------------------------------------------------

35. UCC Financing Statement with Chesapeake Land Development Company, L.L.C., as
Debtor and MUFG Union Bank, N.A., as Secured Party, with respect to item #29
above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485100   5/10/16; amended on 7/7/16 by
#20160707020709630 to complete Exhibit A with county recording information

 

36. UCC Financing Statement with Chesapeake Royalty, L.L.C., as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #29 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485110   5/10/16; amended on 7/7/16 by
#20160707020709650 to complete Exhibit A with county recording information

 

37. UCC Financing Statement with Empress, L.L.C., as Debtor and MUFG Union Bank,
N.A., as Secured Party, with respect to item #29 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485120   5/10/16; amended on 7/7/16 by
#20160707020709670 to complete Exhibit A with county recording information

 

38. UCC Financing Statement with GSF, L.L.C., as Debtor and MUFG Union Bank,
N.A., as Secured Party, with respect to item #29 above, filed as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485130   5/10/16; amended on 7/7/16 by
#20160707020709680 to complete Exhibit A with county recording information

 

Exhibit C - 13



--------------------------------------------------------------------------------

39. UCC Financing Statement with MC Louisiana Minerals, L.L.C., as Debtor and
MUFG Union Bank, N.A., as Secured Party, with respect to item #29 above, filed
as follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485140   5/10/16; amended on 7/7/16 by
#20160707020709690 to complete Exhibit A with county recording information

 

40. UCC Financing Statement with MC Mineral Company, L.L.C., as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #29 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485150   5/10/16; amended on 7/7/16 by
#20160707020709700 to complete Exhibit A with county recording information

 

41. UCC Financing Statement with Chesapeake Louisiana, L.P, as Debtor and MUFG
Union Bank, N.A., as Secured Party, with respect to item #29 above, filed as
follows:

 

JURISDICTION

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, Oklahoma   #20160510020485160   5/10/16; amended on 7/7/16 by
#20160707020709640 to complete Exhibit A with county recording information

 

42. UCC Financing Statements from the following Debtors with MUFG Union Bank,
N.A., as Secured Party, covering all assets, filed as follows:

 

JURISDICTION/DEBTOR

 

FILING INFORMATION

 

FILE DATE

Delaware Secretary of State/CHK Utica, L.L.C.   #2016 3349022   6/3/16 Delaware
Secretary of State/Sparks Drive SWD, Inc.   #2016 3349113   6/3/16 Michigan
Secretary of State/Northern Michigan Exploration Company, L.L.C.   #2016079843-4
  6/7/16

 

Exhibit C - 14



--------------------------------------------------------------------------------

JURISDICTION/DEBTOR

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, OK/Chesapeake AEZ Exploration, L.L.C.   #20160606020582390  
6/6/16 Oklahoma County, OK/Chesapeake Appalachia, L.L.C.   #20160606020582400  
6/6/16 Oklahoma County, OK/Chesapeake E&P Holding Corporation  
#20160606020582410   6/6/16 Oklahoma County, OK/Chesapeake Energy Corporation  
#20160606020582420   6/6/16 Oklahoma County, OK/Chesapeake Energy Louisiana
Corporation   #20160606020582430   6/6/16 Oklahoma County, OK/Chesapeake Energy
Marketing, L.L.C.   #20160606020582440   6/6/16 Oklahoma County, OK/Chesapeake
Exploration, L.L.C.   #20160606020582450   6/6/16 Oklahoma County, OK/Chesapeake
Land Development Company, L.L.C.   #20160606020582460   6/6/16 Oklahoma County,
OK/Chesapeake Louisiana, L.P.   #20160606020582470   6/6/16 Oklahoma County,
OK/Chesapeake Midstream Development, L.L.C.   #20160606020582480   6/6/16
Oklahoma County, OK/Chesapeake NG Ventures Corporation   #20160606020582490  
6/6/16

 

Exhibit C - 15



--------------------------------------------------------------------------------

JURISDICTION/DEBTOR

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, OK/Chesapeake Operating, L.L.C.   #20160606020582500   6/6/16
Oklahoma County, OK/Chesapeake Plaza, L.L.C.   #20160606020582510   6/6/16
Oklahoma County, OK/Chesapeake Royalty, L.L.C.   #20160606020582520   6/6/16
Oklahoma County, OK/Chesapeake VRT, L.L.C.   #20160606020582530   6/6/16
Oklahoma County, OK/Chesapeake-Clements Acquisition, L.L.C.   #20160606020582540
  6/6/16 Oklahoma County, OK/CHK-MAC, L.L.C.   #20160606020582550   6/6/16
Oklahoma County, OK/Compass Manufacturing, L.L.C.   #20160606020582560   6/6/16
Oklahoma County, OK/EMLP, L.L.C.   #20160606020582570   6/6/16 Oklahoma County,
OK/Empress, L.L.C.   #20160606020582580   6/6/16 Oklahoma County, OK/GSF, L.L.C.
  #20160606020582590   6/6/16 Oklahoma County, OK/MC Louisiana Minerals, L.L.C.
  #20160606020582600   6/6/16 Oklahoma County, OK/MC Mineral Company, L.L.C.  
#20160606020582610   6/6/16 Oklahoma County, OK/Midcon Compression, L.L.C.  
#20160606020582620   6/6/16

 

Exhibit C - 16



--------------------------------------------------------------------------------

JURISDICTION/DEBTOR

 

FILING INFORMATION

 

FILE DATE

Oklahoma County, OK/Nomac Services, L.L.C.   #20160606020582630   6/6/16
Oklahoma County, OK/Winter Moon Energy Corporation   #20160606020582640   6/6/16
Texas Secretary of State/CHK Energy Holdings, Inc.   #16-0018294283   6/3/16
Texas Secretary of State/Empress Louisiana Properties, L.P.   #16-0018294304  
6/3/16

 

43. Collateral Agreement, dated as of June 2, 2016, by the Borrower and the
grantors from time to time party thereto in favor of MUFG Union Bank, N.A., as
administrative agent for the banks and other financial institutions or entities
from time to time party to the Original Revolver Credit Agreement.

 

44. Deposit Account Control Agreement, dated as of May 4, 2016, by and among the
companies listed on Schedule A thereto, MUFG Union Bank, N.A. as agent for
certain secured parties, and Wells Fargo Bank, National Association.

 

45. Collateral Control Agreement, dated as of May 5, 2016, between the Borrower,
U.S. Bank National Association and MUFG Union Bank, N.A., as administrative
agent for certain secured parties.

 

46. Special Deposit Account Control Agreement, dated as of May 6, 2016, between
Chesapeake Land Development Company LLC, as borrower, MUFG Union Bank, N.A., as
the secured party, and MUFG Union Bank, N.A. as the bank.

 

47. Special Deposit Account Control Agreement, dated as of May 6, 2016, between
the Borrower, as borrower, MUFG Union Bank, N.A., as the secured party, and MUFG
Union Bank, N.A. as the bank.

 

48. Special Deposit Account Control Agreement, dated as of May 6, 2016, between
Chesapeake Operating LLC, as borrower, MUFG Union Bank, N.A., as the secured
party, and MUFG Union Bank, N.A. as the bank.

 

49. Control Agreement, dated as of May 5, 2016, by and among DeAWM Service
Company, as transfer agent, the Borrower, as shareholder, and MUFG Union Bank,
N.A. as collateral agent.

 

Exhibit C - 17



--------------------------------------------------------------------------------

50. Uncertificated Securities Control Agreement, dated as of May 6, 2016, among
the Borrower, as pledgor, MUFG Union Bank, N.A., as collateral agent for certain
secured parties, and Goldman, Sachs & Co. as transfer agent on behalf of Goldman
Sachs Trust, as issuer.

 

51. Securities Account Control Agreement, dated as of May 24, 2016, by and among
the Borrower, as debtor, MUFG Union Bank, N.A. as secured party, Wells Fargo
Funds Trust, as issuer, and Boston Financial Data Services, Inc. as
intermediary.

 

52. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Chesapeake Appalachia L.L.C., MUFG Union Bank, N.A. as
administrative agent (in such capacity, the “Agent”), and JPMorgan Chase Bank,
N.A., as depository (in such capacity, the “Depository”).

 

53. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among the Borrower, the Agent, and the Depository.

 

54. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Chesapeake Energy Marketing, L.L.C., the Agent, and the
Depository.

 

55. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Chesapeake Exploration, L.L.C., the Agent, and the
Depository.

 

56. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Chesapeake Land Development Company, L.L.C., the Agent, and
the Depository.

 

57. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Chesapeake Midstream Development, L.L.C., the Agent, and the
Depository.

 

58. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Chesapeake NG Ventures Corporation, the Agent, and the
Depository.

 

59. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Chesapeake Operating, L.L.C., the Agent, and the Depository.

 

60. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Compass Manufacturing, L.L.C., the Agent, and the Depository.

 

61. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among MC Mineral Company, L.L.C., the Agent, and the Depository.

 

62. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among Mid-Atlantic Gas Services, LLC, the Agent, and the
Depository.

 

63. Blocked Account Control Agreement (“Shifting Control”), dated as of May 5,
2016, by and among MidCon Compression, L.L.C., the Agent, and the Depository.

 

Exhibit C - 18



--------------------------------------------------------------------------------

Part B: Original Term Loan Security Documents

 

1. Security Agreement, dated as of August 23, 2016, by the Borrower and certain
of its subsidiaries from time to time party thereto in favor of the Collateral
Trustee for the benefit of the Term Loan Secured Parties.

 

Exhibit C - 19